          Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 1 of 82




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------x
UNITED STATES OF AMERICA                              :   18 Cr. 333 (JGK)
                  v.                                  :

AKSHAY AIYER,                                         :
                           Defendant.                 :
------------------------------------------------------x


            SENTENCING MEMORANDUM ON BEHALF OF AKSHAY AIYER




                                                          WILLKIE FARR & GALLAGHER LLP
                                                          Martin Klotz
                                                          Joseph T. Baio
                                                          Jocelyn M. Sher
                                                          787 Seventh Avenue
                                                          New York, New York 10019
                                                          T: (212) 728-8000

                                                          Attorneys for Defendant Akshay Aiyer
            Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 2 of 82




                                              TABLE OF CONTENTS
                                                                                                                                           Page

TABLE OF AUTHORITIES .........................................................................................................III
INTRODUCTION ...........................................................................................................................1

I.        The Court Must Calculate The Applicable Guidelines Range Before Imposing A
          Sentence. ..............................................................................................................................3

          A.         Mr. Aiyer Objects To The Eight-Level Enhancement Based On Volume
                     Of Commerce. ..........................................................................................................4
                     1.     The Government Did Not Prove Any Volume Of Commerce
                            Affected By The Conspiracy. ........................................................................6
                     2.     The Government Overstates The Volume Of Commerce By
                            Including Trades Not Even Discussed At Trial. ........................................17
                     3.     The Distinct Possibility That The Jury Convicted On An Episode
                            With The Least Significant Volume Further Supports The
                            Argument That Any Upward Adjustment Based On Volume Of
                            Commerce Is Not Warranted. ....................................................................19
                     4.     Even If Calculated Correctly, The Government’s Volume Of
                            Commerce Number Greatly Overstates The Economic Significance
                            Of The Trading Involved, And A Downward Departure From Mr.
                            Aiyer’s Calculated Guidelines Range Is Appropriate. ...............................20

          B.         Mr. Aiyer Objects To The One-Level Enhancement For Bid Rigging..................24
                     1.     Conduct Involving The Ruble And Zloty Is Not Bid Rigging...................25
                     2.     Conduct Involving Interdealer Transactions On Reuters Is Not Bid
                            Rigging.......................................................................................................27

          C.         Mr. Aiyer Should Receive A Two-Level Downward Adjustment For His
                     Role As A Minor Participant. ................................................................................28
                     1.     Mr. Katz’s And Mr. Cummins’ Conspiracy With Each Other And
                            Additional Traders Began As Early As Nine Years Before They
                            Met Mr. Aiyer. ...........................................................................................30
                     2.     Mr. Aiyer Was Generally A Passive Participant In The Charged
                            Conduct. .....................................................................................................31

II.       The Section 3353(a) Factors Weigh In Favor Of A Sentence Of Probation With A
          Special Condition Of A Period Of Home Confinement. ...................................................33

          A.         The Conduct For Which Mr. Aiyer Was Convicted Is Not Representative
                     Of Mr. Aiyer’s History And Character. .................................................................34
                     1.     Mr. Aiyer’s Upbringing. ............................................................................34
                     2.     Mr. Aiyer’s Time At Vassar College. ........................................................35
                     3.     Mr. Aiyer As A JP Morgan Trader. ...........................................................37
                     4.     Mr. Aiyer’s Commitment To His Family. .................................................40
                     5.     Mr. Aiyer’s Commitment To His Friends And Community......................41



                                                                        i
            Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 3 of 82




                     6.         Mr. Aiyer’s Commitment To His Partner. .................................................43
                     7.         Mr. Aiyer’s Desire To Remain In The United States. ...............................44

          B.         The Unique Nature And Characteristics Of The Conduct For Which Mr.
                     Aiyer Was Convicted Support A Sentence Of Probation With A Period of
                     Home Confinement. ...............................................................................................45
          C.         A Non-Custodial Sentence Will Be Sufficient To Punish Mr. Aiyer,
                     Protect The Public, And Deter Others In The Financial Sector. ............................50
                     1.      A Sentence With A Period Of Home Confinement Is A Sufficient
                             Punishment, Considering The Numerous Collateral Consequences
                             Mr. Aiyer Has Faced And Will Continue To Face. ...................................50
                     2.      A Sentence With A Period Of Home Confinement Protects The
                             Public and Furthers The Goals Of Deterrence. ..........................................54

          D.         A Sentence With A Period Of Home Confinement Is Appropriate To
                     Avoid Unwarranted Sentence Disparities. .............................................................57
                     1.     A Non-Incarceratory Sentence Avoids Unwarranted Sentence
                            Disparities With Other Foreign Exchange Traders. ...................................57
                     2.     A Non-Incarceratory Sentence Avoids Unwarranted Sentence
                            Disparities With Other Antitrust Defendants Sentenced In The
                            Southern District Of New York. ................................................................61

III.      Special Considerations Applicable To Mr. Aiyer Weigh In Favor Of A Sentence
          Of Probation With A Period of Home Confinement. ........................................................63

          A.         The Severity Of The Potential Consequences Of Mr. Aiyer’s Immigration
                     Status Supports A Non-Custodial Sentence. ..........................................................63
                     1.      The Effect Of Mr. Aiyer’s Non-Citizen Status On Imprisonment
                             Conditions. .................................................................................................65
                     2.      The Potential Immigration Consequences Of Sentencing:
                             Deportation And ICE Detention. ...............................................................68

          B.         A Sentence Of Home Confinement Is Appropriate Given The
                     Unprecedented Global Pandemic. ..........................................................................71

CONCLUSION ..............................................................................................................................75




                                                                    ii
            Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 4 of 82




                                              TABLE OF AUTHORITIES

Cases                                                                                                                        Page(s)

Basank v. Decker,
   20-cv-2518 (AT) (S.D.N.Y. March 26, 2020) .........................................................................74

Coronel v. Decker,
   No. 20-cv-2472 (AJN) (S.D.N.Y. March 27, 2020) ................................................................74

In re Foreign Exchange Benchmark Rates Antitrust Litig.,
    74. F. Supp. 3d 581 (S.D.N.Y 2015)............................................................................46, 60, 61

Gall v. United States,
   552 U.S. 38 (2007) .........................................................................................................3, 33, 50

Granite Partners, L.P. v. Bear, Stearns & Co.,
   58 F. Supp. 2d 228 (S.D.N.Y. 1999)........................................................................................26

In re Joseph,
    22 I. & N. Dec. 799 (1999) ......................................................................................................70

Medley v. Decker,
  No. 18-CV-7361 (AJN), 2019 WL 7374408 (S.D.N.Y. Dec. 11, 2019) .................................70

New York v. Hendrickson Brothers, Inc.,
   840 F.2d 1065 (2d Cir. 1988)...................................................................................................25

Phillips Getschow Co. v. Green Bay Brown Cty. Prof’l Football Stadium Dist.,
   270 F. Supp. 2d 1043 (E.D. Wis. 2003)...................................................................................26

United States v. Appalachian Oil Co., Inc.,
   No. 2:91-CR-078, 1993 WL 773572 (E.D. Tenn. Nov. 18, 1993) ............................................6

United States v. Arthur,
   No. 04-cr-122, 2006 WL 3857491 (E.D. Wis. Dec. 22, 2006) ................................................30

United States v. Briggin,
   No. 1:02-cr-01431 (S.D.N.Y. May 4, 2006) ............................................................................61

United States v. Carbajal,
   717 F. App’x 234 (4th Cir. 2018) ............................................................................................28

United States v. Caruso,
   814 F. Supp. 382 (S.D.N.Y. 1993)...........................................................................................23

United States v. Chong,
   No. 13-CR-570, 2014 WL 4773978 (E.D.N.Y. Sept. 24, 2014)........................................51, 69



                                                                  iii
           Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 5 of 82




United States v. Coughlin,
   No. 06-20005, 2008 WL 313099 (W.D. Ark. Feb 1, 2008).....................................................56

United States v. DiAmbrosio,
   No. 04 Cr. 66, 2008 WL 732031 (E.D. Pa. Mar. 13, 2008) .....................................................63

United States v. Doody,
   No. 1:00-cr-00602 (S.D.N.Y. Oct. 18, 2001) ..........................................................................61

United States v. Emmenegger,
   329 F. Supp. 2d 416 (S.D.N.Y. 2004)................................................................................54, 55

United States v. Gaind,
   829 F. Supp. 669 (S.D.N.Y. 1993), aff’d, 31 F.3d 73 (2d Cir. 1994) ......................................55

United States v. Gupta,
   904 F. Supp. 2d 349 (S.D.N.Y. 2012)............................................................................1, 33, 55

United States v. Heffernan,
   43 F.3d 1144 (7th Cir. 1994) .............................................................................................24, 25

United States v. Hernandez,
   18-cr-834 (S.D.N.Y. Apr. 2, 2020) ..........................................................................................74

United States v. Howe,
   543 F.3d 128 (3d Cir. 2008).....................................................................................................63

United States v. Jones,
   460 F.3d 191 (2d Cir. 2006).......................................................................................................4

United States v. Leitch,
   No. 11-cr-00609 (JG), 2013 WL 753445 (E.D.N.Y. Feb. 28, 2013) .................................50, 55

United States v. Montgomery,
   No. 1:02-cr-01308 (S.D.N.Y. May 6, 2004) ............................................................................61

United States v. Mullings,
   131 F. Supp. 3d 1 (E.D.N.Y. 2015) .........................................................................................54

United States v. Musgrave,
   647 F. App’x 529 (6th Cir. 2016) ......................................................................................56, 63

United States v. Nesbeth,
   188 F. Supp. 3d 179 (E.D.N.Y. 2016) .....................................................................................51

United States v. Perez,
   321 F. Supp. 2d 574 (S.D.N.Y. 2003)......................................................................................29




                                                                 iv
            Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 6 of 82




United States v. Petrelli,
   306 F. Supp. 2d 449 (S.D.N.Y. 2004)................................................................................29, 30

United States v. Prosperi,
   686 F.3d 32 (1st Cir. 2012) ......................................................................................................63

United States v. Quintero-Leyva,
   823 F.3d 519 (9th Cir. 2016) ...................................................................................................29

United States v. Ruiz,
   246 F. Supp. 2d 263 (S.D.N.Y. 2002)......................................................................................29

United States v. Schenider,
   No. 1:00-cr-00597, ECF No. 17, 19 (S.D.N.Y. Oct. 16, 2001) ...............................................61

United States v. SKW Metals & Alloys, Inc.,
   195 F.3d 83 (2d Cir. 1999).........................................................................................6, 7, 18, 19

United States v. SKW Metals & Alloys, Inc.,
   6 F. App’x. 65 (2d Cir. 2001) ..............................................................................................7, 62

United States v. Spadola,
   No. 1:06-cr-00898 (S.D.N.Y. Aug. 24, 2007) .........................................................................61

United States v. Stewart,
   590 F.3d 93 (2d Cir. 2009).....................................................................................51, 52, 55, 69

United States v. Sturdivant,
   244 F.3d 71 (2d Cir. 2001).................................................................................................19, 20

United States v. Thavaraja,
   740 F.3d 253 (2d Cir. 2014).....................................................................................................69

United States v. Thompson,
   No. 14-cr-00272 (S.D.N.Y. Nov. 22, 2016) ............................................................................63

United States v. U.S. Gypsum Co.,
   438 U.S. 422 (1978) ...........................................................................................................46, 47

United States v. Vigil,
   476 F. Supp. 2d 1231 (D.N.M. 2007) ......................................................................................52

Statutes

8 U.S.C. § 1226(a) .........................................................................................................................69

8 U.S.C. § 1226(a)(2) .....................................................................................................................70

8 U.S.C. § 1226(c)(1)(C) ...............................................................................................................70


                                                                      v
            Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 7 of 82




8 U.S.C. § 1227(a)(2)(A)(i) .....................................................................................................68, 70

18 U.S.C. § 3553(a) .......................................................................................................................33

18 U.S.C. § 3553(a)(2)(B)-(C) .......................................................................................................54

18 U.S.C. § 3553(a)(6)...................................................................................................................57

18 U.S.C. § 3624(c)(1)...................................................................................................................68

28 U.S.C. § 994(j) ..........................................................................................................................54

U.S.S.G. § 2R1.1 ........................................................................................................................6, 20

U.S.S.G. § 2R1.1(b)(2) ....................................................................................................................6

U.S.S.G § 2R1.1, cmt. n.6 ..............................................................................................................24

U.S.S.G § 3B1.1, cmt. n.1 ..............................................................................................................28

U.S.S.G. § 3B1.2 cmt. n.1 ..............................................................................................................28

U.S.S.G. § 3B1.2 cmt. n.3(C) ..................................................................................................28, 29

U.S.S.G. § 3B1.2 cmt. n.5 ..............................................................................................................28

U.S.S.G § 5C1.1 ...............................................................................................................................4

U.S.S.G. § 5C1.1 cmt. n.4 ..............................................................................................................49

U.S.S.G. § 5K2.0 (a)(1)(A) ............................................................................................................23




                                                                      vi
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 8 of 82




       Defendant Akshay Aiyer respectfully submits this memorandum to aid the Court in

determining an appropriate sentence. Sentencing is currently scheduled for May 29, 2020.


                                        INTRODUCTION

       Mr. Aiyer will respectfully stand before this Court on May 29, 2020 for sentencing.

Sentencing “requires a court to consider, with great care and sensitivity, a large complex of facts

and factors,” not the least of which is “a defendant’s character.” United States v. Gupta, 904 F.

Supp. 2d 349, 350, 354 (S.D.N.Y. 2012). Courts in the Southern District of New York have

recognized that reducing this complicated analysis to “the mechanical adding-up of a small set of

numbers artificially assigned to a few … variables wars with common sense.” Id. at 350.

Instead, the Sentencing Guidelines (the “Guidelines”) are merely the starting point, and a court

must “judge the man as a whole.” Id. at 354. As detailed in the outpouring of letters written by

Mr. Aiyer’s family, friends, and former colleagues, Mr. Aiyer is a man of extraordinary decency

and is deserving of leniency in his sentencing.

       The conduct for which Mr. Aiyer was convicted stands in stark contrast to the person

whom those closest to Mr. Aiyer describe. As the letters attest, Mr. Aiyer is, above all else, a

selfless person. “Generous,” “sensitive,” and “caring” are but a few of the descriptors attributed

to Mr. Aiyer repeatedly throughout these letters. Indeed, the prominent common thread among

the many letters is Mr. Aiyer’s willingness to help others, especially in their times of need. From

taking care of his partner through her chronic illness, to paying for his mother’s house and his

sister’s college education, to opening his home to his friends with financial troubles, illnesses,

and other difficulties, the letters make clear that Mr. Aiyer’s inclination is always to give—be it

his time, his energy, his knowledge, his resources, or his kindness. As one letter states simply,

Mr. Aiyer puts others before himself.
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 9 of 82




        Mr. Aiyer has always been a law-abiding, upstanding person. He has never shown any

waywardness or disrespect for the law. He has never had any legal troubles prior to this case,

much less a criminal record. He has always exemplified just the opposite—decency and

integrity—as is described at length in the many letters.

        Just as Mr. Aiyer’s characteristics are atypical of those convicted of crimes, the conduct

at issue in this case is unlike the typical criminal antitrust case. This case bears little

resemblance to traditional price fixing or bid rigging. This case does not feature any bid rotation

scheme, as in most bid rigging cases, nor any agreed-upon, supra-competitive pricing, as in most

price fixing cases.

        Moreover, there are no significant pecuniary gains to the alleged coconspirators in this

case, nor any significant identifiable pecuniary losses to any customers, as are ordinarily present

in criminal antitrust cases. The record does not reflect the anticompetitive effects typically

present in per se cases—not an agreed-upon price, not what prices would or should have been in

the absence of the alleged conduct, not harm to customers, not any reduction in output or

competition, not any unfavorable terms to a transaction.

        For this reason, the Government cannot prove that a specific volume of commerce

attributable to Mr. Aiyer was affected, warranting the Government’s proposed upward

adjustment to Mr. Aiyer’s offense level. “Volume of commerce” is intended to serve as an

approximation of damages, and the Government presented no evidence tending to show any

volume of trading measurably affected by Mr. Aiyer’s conduct.

        This case has wreaked immeasurable havoc on Mr. Aiyer’s life and the lives of those

closest to him, including his mother, his friends, and his partner, all of whom are distraught. Mr.

Aiyer has been plagued with stress, has been without gainful employment, and has been unable




                                                   2
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 10 of 82




to move freely in the world to see friends or family, many of whom, including his mother and

grandparents, live in India.

       The consequences of this case are even worse for Mr. Aiyer because of his status as a

non-citizen. Almost eighteen years ago, Mr. Aiyer moved to the United States from India,

seeking to better his circumstances. Although Mr. Aiyer has lawfully resided in the United

States ever since, the imposition of a sentence of imprisonment increases the risk that he may be

deported. While other white collar criminal defendants generally enjoy eligibility for minimum-

security facilities, Mr. Aiyer will be designated a “deportable alien” and required to serve his

time in a privately-run, for-profit prison where conditions are notoriously poor and even

dangerous. Following any term in prison, Mr. Aiyer would likely be taken into custody by the

United States Immigration and Customs Enforcement (“ICE”), which could commence removal

proceedings against Mr. Aiyer while holding him indefinitely in an unsafe detention facility with

limited medical, recreational, educational, and other services.

       It is incumbent upon this Court to calculate an appropriate sentence for Mr. Aiyer. The

Guidelines governing this calculation are merely advisory, and do not dictate the sentence

imposed. We respectfully ask the Court, when determining Mr. Aiyer’s sentence, to give full

consideration to the letters written in support of Mr. Aiyer and all of the factors set forth herein,

especially as they relate to Mr. Aiyer’s upstanding character. In Mr. Aiyer’s case, we submit that

a non-custodial sentence of a term of probation, with a special condition of a period of home

confinement, would fully satisfy both the objectives of sentencing and the call of justice.

I.     The Court Must Calculate The Applicable Guidelines Range Before Imposing A
       Sentence.

       Calculation of the applicable Guidelines range is required before the Court imposes a

sentence on a defendant. Gall v. United States, 552 U.S. 38, 49-50 (2007). In the Presentence



                                                  3
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 11 of 82




Investigation Report (“PSR”), the Probation Department calculated an offense level of 21, with a

Guidelines range of 37 to 46 months. (PSR at ¶ 93.) The PSR’s offense level calculation is

driven by the Government’s unsubstantiated calculation of the affected volume of commerce.

(Id. at 21-22.)

        The Probation Department recommended a downward departure from the Guidelines

range—namely, a sentence of 24 months. (Id. at 26.) Ultimately, however, the Guidelines and

the PSR’s recommendation are merely advisory and courts are free to tailor the appropriate

sentence based on any number of considerations. United States v. Jones, 460 F.3d 191, 194 (2d

Cir. 2006) (affirming sentence and sentencing court’s reliance on factors such as the defendant’s

“consistent work ethic,” “support of his wife and son,” and “assistance and support for other

members of his family” for imposition of non-Guidelines range sentence).

        Mr. Aiyer respectfully disagrees with the PSR’s Guidelines range calculation and

recommended sentence. When calculated correctly, the defense believes the appropriate

Guidelines calculation of the offense level is 10, and the appropriate Guidelines sentencing range

is 6 to 12 months. Because Mr. Aiyer is a first-time, non-violent offender, a non-custodial

sentence is warranted. See U.S.S.G § 5C1.1. cmt. 4 (“If the defendant is a nonviolent first

offender and the applicable guideline range is in Zone A or B of the Sentencing Table, the court

should consider imposing a sentence other than a sentence of imprisonment”).

        A.        Mr. Aiyer Objects To The Eight-Level Enhancement Based On Volume Of
                  Commerce.

        The PSR states that an eight-level increase in Mr. Aiyer’s offense level is warranted

because “[t]he volume of commerce attributable to the defendant was approximately




                                                 4
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 12 of 82




$276,498,963.” (PSR at ¶ 46.)1 As an initial matter, the defense and the Court have been given

limited information as to how the Government arrived at this number. In its letter to the

Probation Office, dated March 9, 2020, the Government provided very limited and general

information about its calculation, including a representation that the figure excluded spoofing

and cancelled trades, as well as any transactions that Mr. Aiyer “did not win.” (See Ex. A,

March 9, 2020 Letter to Officer Paul Hay, at 2.)2 The Government also noted that for the

Reuters trading episodes, it “limited its calculations to the time period and currency pair reflected

in the corresponding [Waller] summary exhibit[,] [and] then totaled the volume of transactions

entered into by Defendant during each time period in the respective currency pair, as reflected in

his trading book.” (Id.) However, the Government still has not specified which transactions of

the 23 at issue form the basis of its calculation, and the limited information that it has provided

does not, on its face, justify an enhancement for which it bears the burden of proof.

        In any event, for the reasons that follow, the Government’s figure is grossly overstated.

Given the lack of evidence of impact presented at trial, no adjustment to the offense level based

on volume of commerce is warranted.

        The “volume of commerce” provision of Section 2R1.1 of the Guidelines is a critical

determinant of the recommended sentencing range in antitrust cases. Both the fine imposed and

term of imprisonment are direct correlates of the volume of commerce proven pursuant to this

provision. Section 2R1.1 provides for a base offense level of 12 for bid rigging, price fixing, or




1
 Although the PSR added eight points to the offense level computation for volume of commerce, it notes that the
Court is in a better position than the Probation Department to resolve this issue. (Id. at 22.)
2
 All references to “Ex.” or “Exhibit” are to the documents and testimony attached to the Declaration of Martin
Klotz, dated April 6, 2020.



                                                         5
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 13 of 82




market allocation agreements among competitors, and adjustments at increasing levels as the

volume of commerce increases. U.S.S.G. § 2R1.1.

       As to the definition of “volume of commerce,” Section 2R1.1(b)(2) provides that “the

volume of commerce attributable to an individual participant in a conspiracy is the volume of

commerce done by him or his principal in goods or services that were affected by the violation.”

U.S.S.G. § 2R1.1(b)(2) (emphasis added). The Second Circuit has interpreted “volume of

commerce” to signify “a rough approximation of the damage caused by the conspiracy.” United

States v. SKW Metals & Alloys, Inc., 195 F.3d 83, 91 (2d Cir. 1999) (emphasis added).

       In this case, the Government failed to prove any impact at all on pricing in the

transactions at issue, much less the “approximation of the damage caused” that is the essence of

“volume of commerce.” Id. at 91. The Government presented no evidence of an effect on

pricing, on the terms of any transaction, or on any customer in its entire case-in-chief. This lack

of evidence demonstrates that a volume of commerce enhancement is inappropriate.

               1.      The Government Did Not Prove Any Volume Of Commerce Affected By
                       The Conspiracy.

       To prove the volume of commerce affected by the conspiracy, the Government must

demonstrate more than simply that a conspiracy existed and “the inception and the end of the

conspiracy.” Id. at 90; accord United States v. Appalachian Oil Co., Inc., No. 2:91-CR-078,

1993 WL 773572, at *1-2 (E.D. Tenn. Nov. 18, 1993) (rejecting the government’s argument that

“total retail sales … during the nine years of the conspiracy alleged in the indictment”

constituted the volume of commerce and holding that the conspiracy “was at most periodic,

affecting … 10% to 20% of its total sales). The Government must show an anticompetitive

effect on price—namely, that the “conspiracy [was] incrementally successful at impacting the

terms of trade or at elevating the price above the putative market price.” SKW Metals & Alloys,



                                                 6
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 14 of 82




195 F.3d at 90-91 (rejecting the government’s argument that it need not show anticompetitive

effect on prices in a per se case in order to apply the volume of commerce enhancement

provision). Put simply, proving volume of commerce entails showing an actual “influence on

sales.” Id. at 90.

        In SKW Metals, the defendants were convicted of a price fixing conspiracy in the

ferrosilicon market in violation of Section 1 of the Sherman Act and subsequently sentenced. Id.

at 85. On the issue of the volume of commerce affected by the ferrosilicon conspiracy, the

district court found that the conspiracy was “successful”—i.e., that it had “affected” a specific

volume of commerce—only during two short periods amounting to approximately two months

during the almost two years that the conspiracy was alleged to have existed. See id at 89. The

government appealed on the theory that, “because entering into a price-fixing conspiracy is a per

se violation,” all ferrosilicon sales during the entire period were “affected by” the illegal

agreement. Id. at 90. The Second Circuit disagreed, rejecting the notion that sentencing should

be based on a “tenuous presumption that commerce is affected by all sales within the period set

forth in the indictment regardless of what effects, if any, the conspiracy may have had.” Id. at

92. The court held that the government needed to “prove that the prices charged were ‘affected

by’ the conspiracy”—i.e., that the conspiracy “influence[d] market transactions.” Id. at 90-91

(emphasis added). On remand, the court re-imposed the same sentence of four months’ home

confinement and 18 months’ probation, which was subsequently upheld by the Second Circuit on

appeal. See United States v. SKW Metals & Alloys, Inc., 6 F. App’x. 65, 66 (2d Cir. 2001)

(“With respect to quantification, the government failed to present evidence on remand

concerning the volume of sales affected by the violation during the two identified periods and

instead continued to argue that all sales were affected” and thus failed to satisfy its burden.”).




                                                  7
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 15 of 82




        Here, determining a relevant volume of commerce is particularly difficult because of the

nature of the conspiracy shown at trial. The Government did not show any sustained or

continuing attempt by the conspirators to manipulate the price of any currency. Similarly, the

Government did not show any sustained or continuing attempt by the conspirators to coordinate

pricing in competitive bidding situations. Indeed, the participants in the Rand Chat Room were

not even shown to have discussed pricing to customers in any currencies other than the ruble and

zloty, currencies in which Mr. Aiyer’s expertise, and Mr. Katz’s and Mr. Cummins’ lack of

expertise, provided an obvious explanation for such discussions. What the Government showed

was a series of one-off episodes, involving different trading behaviors, selected from a general

pattern of conduct that was entirely lawful. An analysis of five representative categories of

episodes concerning which the Government introduced evidence at trial shows the Government’s

failure to prove any identifiable impact on a specific volume of commerce.

                          a.       Russian Ruble and Polish Zloty Episodes.

        Six episodes presented by the Government at trial involved trading in the ruble and zloty.

All six episodes occurred against the same backdrop: Mr. Aiyer was vastly more skilled and

active in trading the ruble than Mr. Katz, Mr. Cummins, and Mr. Williams; in addition to dealing

directly with clients, Mr. Aiyer acted as a wholesaler for other traders, including Mr. Katz, Mr.

Cummins, and Mr. Williams, who were risk-averse and willing to quote ruble prices to their

customers only if they knew in advance that another party, such as Mr. Aiyer, would offset any

position they acquired in dealing with a customer.3 The Government contends that Mr. Aiyer

and the alleged coconspirators coordinated pricing in the ruble and zloty. But the evidence



3
 Ironically, what prompted these discussions about the ruble to begin with appears to have been Mr. Aiyer’s
impulse to be helpful to friends who were less skilled at trading the ruble than he was, a generous impulse
highlighted throughout the letters submitted on his behalf.



                                                        8
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 16 of 82




showed only that they shared information on ruble prices. The evidence did not show that they

agreed on prices to quote to customers, or that any customer received a worse price because of

the information-sharing. Similarly, the evidence did not show that prices were at supra-

competitive levels, what prices would or should have been in the absence of the communications

challenged by the Government, or any other impact on a specific volume of commerce.

       The episode on October 14, 2010, a date involving the ruble, is illustrative. On this date,

Mr. Aiyer was not approached for a quote by the customer, McKinsey, and at no time dealt

directly with the customer. (See Ex. B, Trial Tr. at 1265:2-4 (Katz).) Instead, Mr. Aiyer was

asked for a price quote by a broker, ICAP, on behalf of other traders who apparently had been

approached directly by McKinsey. Mr. Aiyer was under no obligation to provide such a quote,

or to provide the same quote to anyone who asked.

       Mr. Katz was also approached by McKinsey for a price in the ruble transaction. (See Ex.

B, Trial Tr. at 943:23-944:10 (Katz).) By Mr. Katz’s own admission, Mr. Aiyer encouraged Mr.

Katz to show the “accurate price” and offered to “take [the position] into his book” if the

customer accepted the quote, (Ex. B, Trial Tr. at 944:11-17 (Katz)), which is precisely what

transpired. Mr. Katz won the business and immediately offset the position by trading with Mr.

Aiyer. (See Ex. B, Trial Tr. at 962:25-963:14, 1269:3-14 (Katz).)

       The Government contends that Mr. Aiyer, at Mr. Katz’s request, changed his price quote

to ICAP. But there was no evidence that any of the traders who approached ICAP even

submitted a bid to McKinsey in competition with Mr. Katz. Even if they did, Mr. Aiyer had no

control over what prices, if any, the traders that approached ICAP quoted McKinsey. Mr. Aiyer

had no control over whether, in formulating their quotes to McKinsey, these traders relied on Mr.

Aiyer’s initial quote to ICAP, his revised quote to ICAP, or neither. And there was no evidence




                                                 9
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 17 of 82




that these traders were in a position, under any circumstances, to quote a better price than Mr.

Katz quoted. There was simply no evidence of any impact on McKinsey.

       The ruble episode on November 4, 2010 also demonstrates the Government’s failure to

prove impact. To begin with, Mr. Katz testified unequivocally that both the price that Mr. Aiyer

quoted to the client and the price that Mr. Katz quoted were formulated independently, not by

agreement. (See Ex. B, Trial Tr. at 1241:7-24 (Katz).) Mr. Aiyer did not change his price, and

there was no evidence that his price was anything but competitive. Later in the conversation,

after discussing the possibility of alternating which of the two traders would have the most

attractive bid in the future, Mr. Katz stated to Mr. Aiyer: “conspiracies are nice.” (Ex. C, GX-

102 at 20:06:23.) But Mr. Katz expressly admitted on cross examination that nothing ever came

of this proposed future “conspiracy.” (Ex. B, Trial Tr. at 1243:23-1244:12 (“Q. So you are the

one who said ‘conspiracies are nice,’ right? A. Correct. … What I’m referring to [in the quote]

is into the switch it up now and then, to trick the customer into keep coming back to us. … Q.

And that’s something you didn’t do. A. Correct.”).)

       The evidence concerning the ruble episode on February 28, 2012 similarly failed to show

impact. On this date, Mr. Cummins was approached by a customer for a price in the ruble and

contacted Mr. Aiyer for assistance. (See Ex. B, Trial Tr. at 509:8-24 (Cummins).) Mr. Williams

and Mr. Aiyer then indicated that they were approached in the same transaction. (See Ex. B,

Trial Tr. 510:4-16 (Cummins).) Mr. Cummins testified unequivocally that none of the traders

directed anyone else’s pricing on the transaction and that all pricing was decided unilaterally,

and Professor Lyons explained that Mr. Aiyer ultimately offered to assume any risk resulting

from a transaction between Mr. Cummins or Mr. Williams and the customer. (See Ex. B, Trial

Tr. at 513:21-515:12 (Mr. Cummins agreeing that Mr. Williams’ price was “[h]is decision




                                                10
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 18 of 82




entirely”); Ex. B, Trial Tr. at 516:22-517:19 (Mr. Cummins agreeing that his price was decided

on his own); Ex. B, Trial Tr. at 517:20-518:2 (Mr. Cummins agreeing that Mr. Aiyer’s updated

price was “a decision … that [Mr. Aiyer] made himself.”); Ex. B, Trial Tr. at 1857:11-1858:2

(Professor Lyons explaining that Mr. Aiyer was acting as a supplier of liquidity).)

       The Government seized on the fact that Mr. Aiyer “updated” his quote on this transaction

sometime after Mr. Cummins shared what price he himself quoted. (See Ex. B, Trial Tr. at

249:2-5 (Cummins).) But there was no direct evidence about the reasoning for this price update,

about whether any of the traders’ prices were competitive or not, or about what a “competitive”

price would or should have been. Without any point of reference, as with the previously

discussed episodes, the proof concerning this episode was insufficient to show impact.

                       b.      Stop-Loss Order Episode.

       An episode that featured prominently in the Government’s case, January 18, 2012,

involved stop-loss orders. Stop-loss orders required traders to evaluate, based on their

experience, whether the currency price would reach a certain threshold, “the stop-loss level,”

which would trigger the execution of any stop-loss orders that customers had placed with the

traders. (See Ex. B, Trial Tr. at 530:13-532:16 (Cummins).) The Government’s theory about the

stop-loss episode is that the alleged coconspirators triggered the stop-loss level to their benefit

and the customers’ detriment through coordinated trading. But the Government’s theory of how

the customer was adversely affected assumed that the stop-loss level would not have been

reached, nor the stop-loss orders executed, if the traders had not coordinated their trading to push

down the price of the dollar/rand. In fact, however, the evidence showed that the stop-loss level

would have been reached, and the stop-loss orders executed, no matter what the traders did. (See

Ex. C, DX-168-4; Ex. B, Trial Tr. at 810:10-14 (Davis).) After the dollar/rand reached the stop-

loss level, it traded below this level for an extended period of time, indicating that the price


                                                 11
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 19 of 82




decline was not artificial. After briefly rallying in the thinly-traded overnight market, it fell

below the stop-loss level again, and stayed there for the remainder of the month of January.

(See Ex. B, Trial Tr. at 810:10-14 (Davis); Ex. B, Trial Tr. at 1550:17-1551:18 (Waller); Ex. C,

DX-168-10.) Clearly, it was the market, not Mr. Cummins, Mr. Williams, and Mr. Aiyer, that

determined that the stop-loss orders would be triggered. Then, assuming the orders would have

been executed no matter what, the evidence showed that the order execution by Mr. Cummins

and Mr. Aiyer was skillful and advantageous to the customer. (See Ex. B, Trial Tr. at 570:9-

571:3 (Cummins).) The evidence showed no adverse impact on the customer.

                       c.      Cancelled Trades And Spoofing Episodes.

       Eight of the episodes presented by the Government at trial involved cancelled trades and

spoofing. The Government represents that none of these episodes is included in its calculation of

the relevant volume of commerce affected by the violation. (See Ex. A, March 9, 2020 Letter to

Officer Paul Hay, at 2.) However, according to the Government’s letter dated March 16, 2020,

certain episodes that the Government considers “coordinated interdealer trading” are what Mr.

Aiyer contends should be properly characterized as spoofing activity. (See Ex. D, March 16,

2020 Letter to Judge Koeltl, at 1-2.) There are three such episodes, as listed in the Government’s

letter: August 25, 2011, September 10, 2012, and December 12, 2012. (See id.) The inclusion of

these dates in the Government’s letter strongly suggests that they were improperly included in

the Government’s volume of commerce calculation.

       As a general matter, cancelled trades and spoofing, by their very nature, do not suppress

supply or demand; rather, cancelled trades and coordinated spoofing, by design, increase output

if successful. Professor Lyons’ trial testimony established that cancelled trades and spoofing

serve to induce market participants to become active in the market and therefore add supply.

(See Ex. B, Trial Tr. at 1789:22-1790:6 (Lyons).) As the Court instructed the jury, spoofing and


                                                  12
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 20 of 82




cancelled trades “do not, in and of themselves, constitute the charged criminal conspiracy and

are not in themselves illegal.” (Ex. B, Trial Tr. at 2142:16-19 (Jury Instruction) (Koeltl, J.)

(emphasis added).) Episodes of cancelled trades and spoofing therefore have no place in any

calculation of the volume of commerce affected by the alleged conspiracy.

         Furthermore, as to the three specific trading episodes that the Government apparently

included in its volume of commerce calculation, the evidence presented at trial showed both that

these were examples of spoofing or cancelled trades and should not have been included at all,

and that there was no apparent impact resulting from them. For example, on August 25, 2011,

Mr. Cummins and Mr. Aiyer executed two trades with each other at successively lower prices in

an apparent attempt to “spoof” the market, precisely the type of behavior that is not an antitrust

violation. 4 The Government presented no evidence that this attempt was successful, and Mr.

Aiyer did not trade for an hour after the cancelled trade because he “forgot” about his dollar/lira

position. (See Ex. B, Trial Tr. at 1547:6-9, 1547:20-24 (Waller); Ex. C, GX-121 at 18:12:30-36.)

         The evidence concerning September 10, 2012 also failed to show any impact. On this

date, Mr. Aiyer told the Rand Chat Room members not to “touch ZAR” because he was trying to

unilaterally walk the price down by spoofing (Ex. C, GX-244 at 19:16:59-19:17:02), a practice

that aims to increase supply or demand. (See Ex. B, Trial Tr. at 1710:5-10, 1789:20-1790:10

(Lyons)). The evidence shows that Mr. Katz did, however, “touch ZAR,” and traded on Mr.

Aiyer’s spoof order unintentionally. (Ex. B, Trial Tr. at 1357:13-25 (Katz).) Mr. Aiyer reacted

by jokingly calling Mr. Katz a “dick” (see Ex. B, Trial Tr. at 1358:4-8 (Katz); see also Ex. B,

Trial Tr. at 1006:2-11 (Katz))—a reaction that Professor Lyons confirmed was not unusual, as


4
  Although the Government also presented August 25, 2011 as a refraining from trading episode, the evidence
presented at trial contradicted this theory, showing that Mr. Cummins did not refrain from trading in the dollar/lira
to help Mr. Aiyer on this date. (See Ex. C, DX-123-2E at 16:51:12, 16:52:28, 16:52:55; Ex. B, Trial Tr. at 648:9-
650:15 (Cummins).)



                                                          13
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 21 of 82




any interruption to a trader’s attempts at spoofing limits the market information that can be

learned (see Ex. B, Trial Tr. at 1710:12-24, 1711:6-10, 1712:4-19 (Lyons).) The unintentional

transaction that resulted from Mr. Aiyer’s unilateral attempt to spoof alerted the two traders to

the fact that they had opposite risk positions and enabled them to then execute a mutually

advantageous match-off trade. (Ex. B, Trial Tr. at 1358:12-17 (Katz).) There is no evidence in

the record of any anticompetitive impact resulting from Mr. Aiyer’s unilateral spoofing activity

or the subsequent match-off trade.

         The third episode that the Government appears to have erroneously included in its

volume of commerce calculation, December 12, 2012, is another instance of spoofing. The

Government has presented this episode as a coordinated attempt by Mr. Cummins and Mr. Aiyer

to move prices, seemingly because Mr. Aiyer pulled a bid for three minutes while Mr. Cummins

spoofed an algorithmic trader.5 But the Government’s theory that this episode demonstrates

“coordinated interdealer trading” is completely undermined by the fact that Mr. Aiyer

inadvertently paid Mr. Cummins’ spoof offer. (See Ex. B, Trial Tr. at 655:7-12) (Cummins).)

Furthermore, Mr. Cummins repeatedly testified that his spoofing on this date was completely

independent of Mr. Aiyer. (See Ex. B, Trial Tr. at 654:14-25, 656:9-19) (Cummins).) Finally,

the Government showed no impact on prices from Mr. Cummins’ spoofing that would suggest

Mr. Aiyer’s trading—the trading relevant to a volume of commerce calculation—was tainted.

                           d.       “Iceberg” Order Episodes.

         Three episodes presented by the Government, September 23, 2011, December 21, 2011,

and March 16, 2012, involved “iceberg” orders, also referred to as “hiding the salami.” An



5
 This behavior does not implicate price fixing or bid rigging concerns, as there is no reason to believe that Mr.
Aiyer was artificially removing demand to influence price; it is equally plausible that he was simply refraining from
disrupting Mr. Cummins’ spoofing.



                                                         14
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 22 of 82




“iceberg” order was the product of one trader combining his buying or selling interest with that

of another trader. (See Ex. B, Trial Tr. at 1366:1-5, 1366:16-1367:10 (Katz).) As to the episodes

involving iceberg orders, the Government’s theory is that the iceberg orders deceived the market

as to true supply and demand. But the Government presented no evidence whatsoever of any

effect on supply or demand, much less any anticompetitive impact on a specific volume of

commerce. Furthermore, the evidence presented at trial affirmatively established the absence of

any discernible impact from the traders’ iceberg orders.

       On December 21, 2011, for example, Mr. Katz posted bids to buy dollar/lira on Reuters.

(See Ex. B, Trial Tr. at 1365:17-20 (Katz).) After learning that Mr. Aiyer had interest in the

same direction, Mr. Katz offered to “hide [the] salami” for Mr. Aiyer—i.e., add extra buying

interest to the amount of interest already visible on Reuters—and did so. (See Ex. C, DX-167 at

1:21:17 (Mr. Aiyer announcing “get paid 10 usd try here”), 2:05:37-2:05:43; Ex. B, Trial Tr. at

1361:16-1362:8 (Katz).)

       The Government did not introduce evidence of any effect on pricing or on the terms of

the transaction that resulted. To begin with, the notion that Mr. Aiyer would have entered the

market and traded independently, absent Mr. Katz’s proposal that he trade for both of them, is a

counterfactual hypothetical based only on speculation. (See Ex. C, GX-S11 (showing the

absence of any trading activity by Mr. Aiyer prior to Mr. Katz’s iceberg order); see also Ex. B,

Trial Tr. at 1362:12-1363:8 (Katz).) Furthermore, the testimony of Professor Lyons, Mr. Katz,

and Mr. Cummins established that the act of combining interests has no competitive significance

whatsoever on the marketplace; whether two traders show their individual interests or one trader

“hides” both traders’ interests, the net supply or demand on which the market can act is the same.

There is similarly no difference in what is visible to a market participant when interest is




                                                 15
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 23 of 82




“hidden” behind one order versus many different orders. (See Ex. B, Trial Tr. at 577:17-578:17,

653:10-654:6 (Cummins); Ex. B, Trial Tr. at 1369:25-1371:7 (Katz); Ex. B, Trial Tr. at 1676:14-

1679:17 (Lyons).)

       The evidence with respect to the other two “iceberg” order episodes is the same. (See,

e.g., Ex. B, Trial Tr. at 577:24-578:17 (Cummins); Ex. B, Trial Tr. at 653:10-654:6 (Cummins);

Ex. B, Trial Tr. at 1676:14-1679:17 (Lyons).) No volume of commerce adjustment is

appropriate for any of these episodes.

                       e.      Fix Episodes.

       Two episodes presented by the Government, January 27, 2012 and May 8, 2012, involved

trading around the time of the fix, a regularly scheduled window of time during which an

independent third party analyzes actual trades, bids, and offers to determine an exchange rate

between currency pairs that it then publishes. (See Ex. B, Trial Tr. at 116:6-15 (DeRosa).)

These published exchange rates serve multiple purposes, one of which is that customers may

place orders with traders to be executed at the fix rate. The Government’s theory apparently is

that the alleged coconspirators placed certain bids or offers in order to move the fix rate higher or

lower, depending on their interests. The Government, however, presented no evidence of any

effect on the fix rate or any other impact on a specific volume of commerce.

       As to the May 8, 2012 fix episode, for example, Mr. Cummins purportedly placed offers

on the Reuters platform to keep the price of the dollar/rand lower, purportedly to assist Mr.

Aiyer. The evidence adduced at trial, however, showed that Mr. Cummins placed these orders

unilaterally (see Ex. B, Trial Tr. at 584:24-585:9 (Cummins)), and that they had no impact on the

market at all. Mr. Cummins testified expressly that no one in the market saw the offers, because

they were not the best offers in the market at the time. (Ex. B, Trial Tr. at 586:12-23




                                                 16
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 24 of 82




(Cummins); see also Ex. C, GX-S33.) Mr. Cummins also stated unambiguously that his actions

“did not affect the calculated [fix] rate.” (Ex. B, Trial Tr. at 587:2-6 (Cummins).)

                                       *    *    *     *    *

       In addition to the evidentiary shortcomings in the Government’s case, as detailed above,

Mr. Aiyer was prepared to present evidence in his case-in-chief through Professor Lyons that

would have affirmatively shown the absence of any anticompetitive impact of any of the trades

at issue. This evidence of the lack of anticompetitive effects, however, was excluded from trial.

(See generally Ex. B, Trial Tr. at 1599:3-1609:14 (Koeltl, J.); see also Ex. B, Trial Tr. at

1601:12-13 (“Evidence of pro-competitive effects, or the lack of harm, is not relevant and should

be excluded under Rule 403 …”) (Koeltl, J.); Ex. B, Trial Tr. at 1602:10-13 (“To the extent that

the exhibits are presented to show why the alleged activities of the coconspirators did not have

an effect on price, the summary exhibits are not relevant and are inadmissible under Federal Rule

of Evidence 403. …”) (Koeltl, J.); Ex. B, Trial Tr. at 1690:4-1703:11 (Koeltl, J.).) Whether or

not the exclusion was proper for purposes of trial, this evidence would have shown that the

challenged trading activity had no anticompetitive effect on output and pricing. It contradicts the

Government’s theory that the alleged conspiracy “affected” any ascertainable volume of

commerce.

       In sum, the Government has failed to identify any evidence of impact on pricing and thus

any ascertainable volume of commerce affected by illegal conduct, as required by Second Circuit

law.

               2.      The Government Overstates The Volume Of Commerce By Including
                       Trades Not Even Discussed At Trial.

       Apart from the fact that the Government has failed to show that the conspiracy affected

specific trades, the Government has also overstated the relevant volume of commerce by



                                                 17
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 25 of 82




including other trades that occurred close in time, without showing that or how they were

affected. In SKW, as discussed previously, the Second Circuit held that the sum of all sales

within a relevant time period is insufficient to prove volume of commerce; instead, only the sales

“‘affected by’ the conspiracy” should be included in the calculation. SKW Metals & Alloys, 195

F.3d at 90-91. In that case, this meant that only the sales of ferrosilicon consummated at supra-

competitive prices were the proper subject of the volume of commerce calculation. See id.

       Here, as discussed, the Government has provided only limited information as to how it

conducted its volume of commerce calculation. (See supra at 5.) However, its correspondence

gives the impression that, for the episodes that the Government deems worthy of inclusion, all

trades—on Reuters, off Reuters, internal, and otherwise—within the time period alleged to

constitute the parameters of the episode were included. (See Ex. A, March 9, 2020 Letter to

Officer Paul Hay, at 2.)

       The Government’s approach is flawed for at least two reasons. First, for all the episodes

involving interdealer trading on Reuters, the Government has not proven any connection

between the challenged trading activity, which occurred on Reuters, and other trades that

occurred off Reuters but were apparently included in its volume of commerce calculation. On

January 18, 2012, for example, the challenged conduct centers around the stop-loss level—a

threshold that is reached if this price trades on Reuters. But the chart that Mr. Waller prepared to

illustrate the January 18, 2012 episode includes Mr. Cummins’ and Mr. Aiyer’s off-Reuters

trading activity (see, e.g., Ex. C, GX-S12 at 19:53:15, 19:56:00), and the Government apparently

included these off-Reuters trades by Mr. Aiyer in its calculation. The Government did not show,

however, how these off-Reuters transactions related to, or were affected by, the conspiracy.




                                                18
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 26 of 82




       Second, the time periods marking the “start” and “end” of the episodes—in between

which the Government apparently counted all trades towards the volume of commerce—are

arbitrary. SKW instructs that, rather than beginning the volume of commerce analysis with a

time period and assuming that all trades within it were affected—as the Government appears to

have done—the Government must begin its analysis with the trades themselves and the terms on

which they were consummated, which then determines the relevant time period—not the other

way around. SKW Metals & Alloys, 195 F.3d at 90-91. Only then can the Government ascertain

a specific volume of commerce consisting of transactions that were “affected” by the conspiracy,

as distinct from those that were not. See id.

               3.      The Distinct Possibility That The Jury Convicted On An Episode With
                       The Least Significant Volume Further Supports The Argument That Any
                       Upward Adjustment Based On Volume Of Commerce Is Not Warranted.

       The Second Circuit has recognized that when a court cannot determine on which of

multiple episodes a jury convicted, the threat of prejudice to the defendant permits a court to

assume the defendant was convicted on the episode that carries the lowest recommended

sentence. See United States v. Sturdivant, 244 F.3d 71 (2d Cir. 2001) (Sotomayor, J.). In

Sturdivant, the defendant was convicted on one count of possessing and distributing narcotics.

Id. at 73. The indictment had charged the defendant with participating in two separate and

distinct drug transactions under a single count. Id. On appeal, the defendant argued that he was

prejudiced by the duplicitous nature of the indictment, which created uncertainty as to whether

the jury’s general verdict represented a unanimous finding of guilt on one transaction, the other

transaction, or both. Id. The Second Circuit court agreed and concluded that “any prejudice to

defendant resulting from the duplicity of the count of conviction can be avoided simply by

resentencing defendant under the assumption that he was convicted only on the transaction




                                                19
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 27 of 82




involving the lesser drug amount and was acquitted on the other transaction.” Id. Accordingly,

the court vacated the sentence and remanded the case to the sentencing court. See id. at 78-80.

       The same risk of prejudice presented in Sturdivant exists here. The general verdict in this

case renders it impossible to discern on which transaction or transactions of the 23 at issue the

jury in fact convicted. Under Sturdivant, the Government is not permitted to capitalize on this

uncertainty by simply adding up the nominal trading volumes associated with any transactions it

wishes among the many concerning which evidence was presented. Rather, to safeguard against

the risk of prejudice to Mr. Aiyer, the case law provides that this Court may make the

assumption that the jury convicted on the transaction involving the trading volume of least value.

       For this additional reason, no enhancement to the offense level based on the volume of

commerce affected is warranted.

               4.      Even If Calculated Correctly, The Government’s Volume Of Commerce
                       Number Greatly Overstates The Economic Significance Of The Trading
                       Involved, And A Downward Departure From Mr. Aiyer’s Calculated
                       Guidelines Range Is Appropriate.

       The concept of “volume of commerce” is intended to serve as a means of approximating

damages without expending the time and resources needed to determine a defendant’s actual

profits or a victim’s actual losses. See U.S.S.G. § 2R1.1, Background (“The offense levels are

not based directly on the damage caused or profit made by the defendant because damages are

difficult and time consuming to establish. The volume of commerce is an acceptable and more

readily measurable substitute [for such calculations].”). For most industries, the volume of

commerce affected may be a reasonable proxy for the profits earned in a price fixing conspiracy;

for the foreign exchange market, however, the gross dollar volume of currency traded

significantly overstates the economic significance of the trading activity.




                                                 20
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 28 of 82




       During the alleged conspiracy period, Mr. Aiyer generated, on average, an annual net

income of approximately $20 million for JP Morgan on a total currency trading volume that

exceeded $1 trillion per year. (See Ex. C, DX-102 (not admitted); Ex. C, DX-186.) JP Morgan’s

net income was thus about 1/500th of 1% of Mr. Aiyer’s gross trading volume. Similarly, a

typical spread for Mr. Aiyer on a ruble transaction was approximately 3 kopecks, or 3/100ths of a

ruble, per dollar. (See, e.g., Ex. C, GX-101 at 17:57:18; see also Ex. C, GX-248 at 18:13:15.)

Since a ruble is worth about 3 cents, this amounts to a margin of approximately 1/10th of 1% of

total volume, without taking expenses into account. By contrast, percentages showing returns,

after expenses, on the net sales of prominent Fortune 500 companies are many times more. In

2019, for example, Walmart earned 1.3% on its net sales (see Ex. E, Walmart Inc. Form 10-K),

Apple earned 2.12% on its net sales (see Ex. F, Apple Inc. Form 10-K), and Amazon earned

4.13% on its net sales (see Ex. G, Amazon.com, Inc. Form 10-K). In short, using the gross dollar

volume of currency traded to calculate the “volume of commerce” appears to vastly overstate the

economic significance of the trading activity, perhaps by a factor of as much as 1,000.

       The breakdown of profits on two of the challenged transactions in this case also

demonstrates that gross trading volumes greatly overstate the relevant volume of commerce in

currency trading. On February 28, 2012, the prices at issue were Mr. Aiyer’s quote of 29.10

rubles per dollar and Mr. Aiyer’s subsequent quote of 29.08 rubles per dollar. (See Ex. C, GX-

193 at 20:21:47, 20:22:18.) The quotes were to exchange rubles for $5 million. (See Ex. C, GX-

193 at 20:21:10.) Assuming that the two-kopeck price adjustment was the result of an illegal

agreement—which Mr. Aiyer disputes—the difference between these two prices is still only 2

kopecks, or 2/100ths of a ruble, per dollar. This difference translates to about 20,000 rubles, or

$665, per $ 1 million dollars traded, or about $3,300 in additional gross revenue to JP Morgan on




                                                 21
           Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 29 of 82




this entire $5 million transaction. The $3,300 in additional gross revenue to JP Morgan is a far

more accurate measure of the “size” of the transaction than the $5 million nominal volume.6

           Similarly, on October 14, 2010, Mr. Aiyer initially quoted a price of 30.195 rubles to the

dollar to a broker, then later changed his quote to the broker to 30.220 rubles to the dollar. (See

Ex. C, GX-101 at 18:07:35; Ex. C, GX-0015-T at 2:19.) The size of the transaction at issue was

$5.5 million. (See Ex. C, GX-101 at 18:00:18-18:00:42.) Assuming that this adjustment was the

product of an illegal agreement—which Mr. Aiyer disputes—the difference between these two

quotes is 2.5 kopecks per dollar. This difference translates to 25,000 rubles, or $833, per $1

million traded. Multiplying $833 by 5.5 to reflect the size of the transaction yields a total benefit

to JP Morgan of $4,582, or one-tenth of 1% of the total volume. Again, the $4,582 in additional

gross revenue is a better marker of the “size” of the transaction than the gross nominal volume of

$5.5 million.7

           From both a general and a transaction-specific perspective, it is evident that the actual

“profits” at issue in this case are almost inconsequential, even if they were the product of illegal

activity, and the proposed volume of commerce adjustment is misleading and inappropriate. For

this reason, even if the Government’s calculation of the relevant volume of commerce were

technically accurate, Mr. Aiyer would be entitled to a downward departure from the sentencing

range calculated.

           A downward departure from the range established by the Guidelines is appropriate where

“there exists an aggravating or mitigating circumstance” not adequately taken into consideration



6
 Mr. Aiyer consistently generated more than $20 million in net income for JP Morgan per year. His annual
compensation was somewhat in excess of $1 million, or about 5% of the net income he generated for JP Morgan.
Using this ratio to approximate the additional compensation Mr. Aiyer might reasonably have expected to gain by
changing his price to the customer, the “benefit” to Mr. Aiyer of the February 28, 2012 transaction was about $165.
7
    Conducting the same calculation as in footnote 6, the expected benefit to Mr. Aiyer was approximately $229.



                                                          22
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 30 of 82




by the Sentencing Commission in formulating the Guidelines. U.S.S.G. § 5K2.0 (a)(1)(A).

Courts in the Second Circuit have acknowledged that the Guidelines do not adequately account

for the financial “magnitude”—or lack thereof—of certain types of criminal activity. United

States v. Caruso, 814 F. Supp. 382, 383 (S.D.N.Y. 1993). In United States v. Caruso, the

defendant pleaded guilty to the illegal use of interstate wires for wagering and gambling in

violation of 18 U.S.C. § 1084. Id. at 382. The Guidelines range for the crime was twelve to

eighteen months’ imprisonment. Id. The Southern District of New York court concluded that no

part of the Sentencing Guidelines—neither § 2E3, “Offense Conduct,” nor § 3B1.2, “Role in the

Offense”— accounted for the fact that, while the defendant was the “chief participant” of the

conduct, the “activity was itself of a small magnitude, indicated … by [the] income of only

$25,000, which is minute compared to amounts involved in any significant illegal gambling

operation.” Id. at 383. The court held that the insignificant financial magnitude was

“information not foreseen in the Guidelines” and that “[d]eparture on such grounds is an

essential part of the sentencing scheme intended and enacted by Congress.” Id. The defendant

was instead sentenced to probation for three years, including six months of home confinement.

Id. at 382.

        Similar circumstances presenting an unusually small financial magnitude exist here. It is

apparent, in view of the actual “profits” earned, that the gross dollar volume of currency trades

vastly overstates the economic significance of the trading activity compared to gross sales

numbers in other lines of business. The Guidelines do not take this potential overstatement into

consideration, and a downward departure is appropriate even if the Government calculated the

relevant volume of commerce correctly.




                                                23
          Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 31 of 82




          B.      Mr. Aiyer Objects To The One-Level Enhancement For Bid Rigging.

          The PSR states that a one-level increase in Mr. Aiyer’s offense level is warranted because

“the bid-rigging scheme involved the agreement to submit non-competitive bids.” (PSR at ¶

45.)8 As an initial matter, Mr. Aiyer is not aware of the specific episodes that the Government

contends involved bid rigging, and there is no further discussion of, or support for, this one-level

enhancement in the PSR. Given the evidence presented at trial and case law relevant to this

issue, no adjustment to the offense level for bid rigging is warranted.

          Bid rigging is a distinct antitrust offense that has been consistently interpreted to mean a

scheme involving bid rotation. Although the Guidelines fail to define “bid rigging,” the

comments to the Section on Antitrust Offenses support the proposition that it applies to bid

rotation. In its discussion regarding the possibility that the volume of commerce is understated

for bid rigging schemes, the Guidelines include bid rotation as the representative example: “If,

for example, the defendant participated in an agreement not to submit a bid, or to submit an

unreasonably high bid, on one occasion, in exchange for his being allowed to win a subsequent

bid that he did not in fact win, his volume of commerce would be zero, although he would have

contributed to harm that possibly was quite substantial.” U.S.S.G § 2R1.1, cmt. n.6 (emphasis

added).

          That bid rigging means bid rotation is consistent with the case law on this issue: “[T]he

vast majority of cases in which the term [“bid rigging”] has appeared have treated it as a

synonym for bid rotation.” United States v. Heffernan, 43 F.3d 1144, 1146 (7th Cir. 1994)

(collecting cases). In a bid rotation scheme, “for each job the competitors agree which of them




8
 The PSR notes, however, that the Court is in a better position than the Probation Department to determine if this
enhancement is appropriate. (See PSR at 22.)



                                                         24
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 32 of 82




shall be the low bidder, and the others submit higher bids to make sure the designated bidder

wins.” Id.

       In addition, a bid rigging scheme assumes a classic procurement auction setting in which

the coconspirators control the outcome of the transaction. Fundamental characteristics of such a

scheme include “a sealed-bid system of procurement,” typically used by “government agencies”

and “in the purchase of inputs of a simple, standardized character.” Id. at 1149. In New York v.

Hendrickson Brothers, Inc., for example, the Second Circuit observed that bid rigging occurs in

an auction setting in which bids are solicited from multiple bidders and the conspiracy controls

the winner of the auction. 840 F.2d 1065, 1074 (2d Cir. 1988). The fact that the challenged

conduct involves the placement of so-called “bids” is not dispositive. Heffernan, 43 F.3d at 1149

(“To punish [the defendant] more heavily than an ordinary price fixer merely because his

customers asked for ‘bids’ rather than ‘offers’ would be irrational.”).

       None of the episodes presented by the Government at trial occurred in the context of a

procurement auction, nor was there any form of bid rotation among the Rand Chat Room

members. At most, the evidence at trial showed that the alleged coconspirators exchanged

pricing information and that Mr. Aiyer may have used this information to his advantage on one

or two occasions, without any agreement or expectation that Mr. Katz or Mr. Cummins would be

“allowed” to win subsequent bids. Application of the term “bid rigging” to the conduct

charged—and the one-level enhancement—is therefore inappropriate.

               1.      Conduct Involving The Ruble And Zloty Is Not Bid Rigging.

       The Government is incorrect to the extent it contends that any of the episodes involving

trading in the ruble and zloty amount to bid rigging. The Government failed to present any

evidence at trial of the Rand Chat Room members agreeing to provide Mr. Aiyer with ruble or

zloty prices they had quoted or would quote to a customer, or that they were doing so to enable


                                                 25
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 33 of 82




Mr. Aiyer to win, or that they had the expectation that they would win a later transaction. The

evidence demonstrated, at most, the disclosure of bid and offer information among the Rand

Chat Room participants, including instances in which Mr. Cummins and Mr. Katz independently

decided to quote prices that would not win the business.

       The zloty episode on February 23, 2012 is illustrative. In this episode, a customer

approached Mr. Cummins for a price in the zloty against the koruna. (See Ex. B, Trial Tr. at

661:2-12 (Cummins).) Mr. Williams and Mr. Aiyer responded that they were approached for a

price in the same transaction. (See Ex. B, Trial Tr. at 661:13-15 (Cummins); Ex. C, GX-189 at

21:42:43-21:42:54.) Mr. Aiyer and Mr. Cummins disclosed what prices they had decided to

quote, and Mr. Cummins expressed his desire not to win the business. (See Ex. B, Trial Tr. at

664:11-665:13 (Cummins); Ex. C, GX-189 at 21:42:43-21:46:04.)

       Mr. Cummins admitted several times that he and Mr. Aiyer independently priced the

transaction at issue and did not coordinate. (See Ex. B, Trial Tr. at 664:11-665:11, 666:9-11

(Cummins.) In addition to the substantial evidence supporting a finding of no coordination, there

was no evidence that any of the Rand Chat Room members won this transaction—a typical

result, and the entire purpose, of a bid rigging scheme.

       Even if the disclosure of bids by the Rand Chat Room members to one another—such as

in the February 23, 2012 episode—could be interpreted as an improper interference with the

bidding process, it does not therefore constitute criminal antitrust bid rigging. See Phillips

Getschow Co. v. Green Bay Brown Cty. Prof’l Football Stadium Dist., 270 F. Supp. 2d 1043,

1050 (E.D. Wis. 2003) (holding that “improperly, even illegally, disclos[ing] a sealed bid”

during the bidding process “does not amount to a violation of §1” of the Sherman Act); see also

Granite Partners, L.P. v. Bear, Stearns & Co., 58 F. Supp. 2d 228, 237 (S.D.N.Y. 1999)




                                                 26
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 34 of 82




(allegations that the defendants “engag[ed] in a conspiracy to exchange ‘lowball,’

accommodation bids,” thereby “forestall[ing] a competitive auction,” did not amount to per se

bid rigging).

                2.     Conduct Involving Interdealer Transactions On Reuters Is Not Bid
                       Rigging.

       Any argument that coordinated conduct involving the placement of bids and offers on the

Reuters platform constitutes bid rigging is mistaken. Most of the Reuters trading challenged by

the Government involved episodes of cancelled trades or allegedly coordinated spoofing,

conduct which the Court instructed the jury did not constitute bid rigging. (See supra at 5, 12-

14.)

       Moreover, the Reuters platform has none of the hallmarks of a classic auction. The

Reuters platform consists of a continuous flow of bids and offers that differs in kind from the

discrete and stand-alone job, contract, product, or service as to which bids are solicited in a

procurement auction. In addition, the alleged conspirators could not control and determine the

“winning bidder,” as they constituted only three or four traders among potentially dozens of

traders that may have had similar buying or selling interests.

       Mr. Aiyer was prepared to present evidence in his case-in-chief, through Professor

Carlton, that would have demonstrated that coordinated trading on Reuters is materially different

from the bid rigging that can occur in procurement actions. However, testimony from Professor

Carlton on this topic was excluded from trial. (See Ex. B, Trial Tr. at 1605:8-1606:5 (Koeltl,

J.).) Whether or not this exclusion was proper for purposes of trial, it would have affirmatively

shown that coordinated trading on the Reuters platform shares none of the features of bid rigging

in a procurement auction.




                                                 27
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 35 of 82




       For purposes of sentencing, this dictates that the one-level enhancement is not

appropriate.

       C.         Mr. Aiyer Should Receive A Two-Level Downward Adjustment For His Role
                  As A Minor Participant.

       The extent of Mr. Aiyer’s role in the conduct underlying his conviction, as compared to

that of Mr. Katz and Mr. Cummins, is minor. As explained below, Mr. Aiyer is less culpable

than his primary coconspirators with respect to the duration, amount, and quality of his

participation in the charged conduct and, therefore, Mr. Aiyer warrants a two-level mitigating

role reduction.

       Section 3B1.2(b) of the Guidelines provides that a sentencing judge is authorized to

reduce an adjusted offense level by two levels if “the defendant was a minor participant in any

criminal activity.” A minor participant is one who “is less culpable than most other participants

in the criminal activity, but whose role could not be described as minimal.” U.S.S.G. § 3B1.2

cmt. n.5. For the purposes of Section 3B1.2(b), the other participants in the criminal activity—

compared to which the minor participant is “less culpable”—are those who are “criminally

responsible for the commission of the offense, but need not have been convicted.” Id. at §§

3B1.1, cmt. n.1; 3B1.2, cmt. n.1. In considering whether to apply the reduction, a sentencing

court “must compare the culpability of the defendant to her codefendants in the criminal

enterprise for which she has been convicted, not other defendants convicted of the same offense

generally.” United States v. Carbajal, 717 F. App’x 234, 240 (4th Cir. 2018). Furthermore,

“[t]he fact that a defendant performs an essential or indispensable role in the criminal activity is

not determinative. Such a defendant may receive an adjustment under this guideline if he or she

is substantially less culpable than the average participant in the criminal activity.” U.S.S.G. §

3B1.2 cmt. n.3(C).



                                                 28
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 36 of 82




       The district court’s inquiry into the minor role reduction is “based on the totality of the

circumstances” and “heavily dependent upon the facts of the particular case.” Id.; see also

United States v. Ruiz, 246 F. Supp. 2d 263, 268 (S.D.N.Y. 2002) (“[T]he Court of Appeals has

… repeatedly emphasized that the ‘assessment of the defendant’s role in criminal activity is

highly fact-specific.’”) (internal citation omitted); United States v. Perez, 321 F. Supp. 2d 574,

584 (S.D.N.Y. 2003). The district court may consider a non-exhaustive list of factors when

applying Section 3B1.2, including, inter alia, “the degree to which the defendant participated in

planning or organizing the criminal activity,” “the degree to which the defendant exercised

decision-making authority or influenced the exercise of decision-making authority,” and “the

nature and extent of the defendant’s participation in the commission of the criminal activity,

including the acts the defendant performed and the responsibility and discretion the defendant

had in performing those acts.” U.S.S.G. § 3B1.2 cmt. n.3(C); see also United States v. Quintero-

Leyva, 823 F.3d 519, 523 (9th Cir. 2016) (in considering the list of factors, the sentencing court

“may grant a minor role reduction even if some of the factors weigh against doing so” and “may

also consider other reasons for granting or denying a minor role reduction”).

       A defendant who participates in a scheme of criminal activity nonetheless merits a minor

participant reduction if his role is less culpable than that of his coconspirators. In United States

v. Petrelli, for example—a case involving a mail fraud conspiracy—the defendant was granted a

two-level minor role reduction notwithstanding the many acts that he undertook to carry out the

crime. 8 F. Supp. 2d 449, 452 (S.D.N.Y. 2004). The court found that, even though the

defendant “took various steps in carrying out the scheme, including opening bank accounts,

establishing post-office boxes, and printing fraudulent invoices and business envelopes, among

other acts,” the defendant’s conduct “was less culpable than the conduct of [his co-conspirator],




                                                 29
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 37 of 82




who admittedly devised and orchestrated the scheme and recruited [the defendant’s]

participation.” Id.; see also United States v. Arthur, No. 04-cr-122, 2006 WL 3857491, at *5

(E.D. Wis. Dec. 22, 2006) (finding that the defendant, who was convicted of various counts in a

bankruptcy fraud scheme, qualified for a two-level “minor participant” reduction where “[i]t was

clear from the evidence at trial that this was [the defendant’s husband’s] scheme,” even though

the court concluded that the defendant “engaged in conduct to facilitate the scheme” and “largely

understood the scheme.”).

               1.      Mr. Katz’s And Mr. Cummins’ Conspiracy With Each Other And
                       Additional Traders Began As Early As Nine Years Before They Met Mr.
                       Aiyer.

       First, Mr. Aiyer should receive the minor participant downward adjustment because his

participation in the criminal activity was substantially less extensive than that of Mr. Katz and

Mr. Cummins, who engaged in the same conduct with each other and numerous other traders—

and completely without any involvement from Mr. Aiyer—beginning as early as 2001. Mr.

Aiyer allegedly joined a pattern of behavior initiated by Mr. Katz and Mr. Cummins that was in

full force many years before they met Mr. Aiyer.

       Mr. Katz and Mr. Cummins pleaded guilty to “knowingly entering into and engaging in a

combination and conspiracy to suppress and eliminate competition by fixing prices for …

‘CEEMEA’ currencies … from at least as early as January 2007 and continuing until at least

July 2013, in violation of Section One of the Sherman Antitrust Act, 15 U.S.C. § 1.” (Ex. C,

GX-663, United States of America v. Jason Katz, Plea Agreement, ¶ 1 (emphasis added); Ex. C,

GX-664, United States of America v. Christopher Cummins, Plea Agreement, ¶ 1) (emphasis

added). Mr. Cummins did not know Mr. Aiyer until approximately 2011 and agreed that Mr.

Aiyer had “nothing to do with” the first four years of the conspiracy to which Mr. Cummins

pleaded guilty. (See Ex. B, Trial Tr. at 362:15-363:7 (Cummins).) Mr. Cummins testified that,


                                                30
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 38 of 82




starting in 2007, he and Mr. Katz conspired with each other and at least five additional traders

working at competitor banks, including members of the “Old Gits” chat room—a group of

coconspirators of which Mr. Aiyer was not a part (see Ex. B, Trial Tr. at 376:22-377:3, 433:2-14

(Cummins))—namely Gavin Cook, Jim Mullaney, Chris Hatton, Matthew Sweeney, Patrick

McInerney, Mark Sheppard, Bernard Barasic, and Chris Chan, as well as individuals outside of

the Old Gits chat, such as Louis Friedman and potentially others. (See Ex. B, Trial Tr. at 363:8-

365:5, 366:14-368:7 (Cummins).)

       Mr. Katz testified that he began conspiring to violate antitrust laws with Mr. Cummins as

well as with at least two members of the Old Gits chat room as early as 2001—six years earlier

than the year Mr. Cummins said he and Mr. Katz began to conspire—and possibly with others.

(See Ex. B, Trial Tr. at 866:11-16, 1083:12-1087:7; 1089:19-24, 1090:22-1091:13, 1092:15-

1093:8, 1094:15-1095:7, 1114:16-1115:4, 1115:12-1116:10, 1222:19-1223:18 (Katz).) Mr.

Cummins and Mr. Katz continued to conspire with some or all of these individuals and each

other until at least 2013. (See Ex. B, Trial Tr. at 365:16-366:13, 433:12-22 (Cummins).)

               2.      Mr. Aiyer Was Generally A Passive Participant In The Charged Conduct.

       Mr. Aiyer further merits the mitigating role reduction because, even once he began

trading with Mr. Katz and Mr. Cummins in 2010 and 2011, his role in the challenged conduct

underlying his conviction was generally passive; in the majority of trading episodes offered at

trial, Mr. Aiyer did not initiate the conduct or request it from his coconspirators.

       Mr. Cummins testified that, in several of the episodes presented by the Government, he

volunteered to purportedly “help” Mr. Aiyer, such as by spoofing, without being asked,

prompted, or encouraged to do so. (See Ex. B, Trial Tr. at 315:8-13, 322:9-14, 584:24-585:9,

591:18-592:1, 601:6-22, 602:24-603:3, 680:15-20 (Cummins).) For example, in the January 15,

2013 episode, Mr. Aiyer announced his risk position to Mr. Cummins and Mr. Katz in a


                                                 31
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 39 of 82




Bloomberg chat—a statement that, as established at trial, often signaled an invitation to match

off (see, e.g., Ex. B, Trial Tr. at 651:2-14 (Cummins))—and told Mr. Cummins that he had been

walking down the price of the euro/forint by unilaterally spoofing. (Ex. B, Trial Tr. at 599:20-

600:18 (Cummins).) In response, Mr. Cummins offered that he would “try[] sticking in a few

offers,” to which Mr. Aiyer replied that he thought the “low hanging fruit [was] gone” and that

“it[’]s just one where we sit and wait.” (Ex. C, GX-283 at 18:36:40-18:37:48; see also Ex. B,

Trial Tr. at 601:6-18 (Cummins).) Mr. Cummins confirmed in his trial testimony that he

“volunteered” to spoof for Mr. Aiyer, and that Mr. Aiyer did not ask him to do so and in fact

discouraged Mr. Cummins from attempting to spoof on his behalf, telling Mr. Cummins to “do

nothing.” (Ex. B, Trial Tr. at 601:6-603:3 (Cummins).)

       Mr. Cummins and Mr. Katz did not just make these unsolicited offers to purportedly

“help” Mr. Aiyer during spoofing episodes. In the episodes featured by the Government

involving “iceberg” orders on December 21, 2011 and March 16, 2012, both Mr. Katz and Mr.

Cummins, respectively, voluntarily offered to “hide” interest for Mr. Aiyer after Mr. Aiyer

announced his position in an attempt to match off. (See Ex. B, Trial Tr. at 652:23-653:4

(Cummins); Ex. B, Trial Tr. at 1367:1-14 (Katz).) Mr. Aiyer did not ask for this trading activity

on his behalf.

       Finally, Mr. Aiyer did not initiate the pricing discussion in any of the ruble or zloty

episodes. In every instance, it was Mr. Katz or Mr. Cummins who approached him, seeking

advice on how to price a transaction. And although Mr. Aiyer, on occasion, told Mr. Katz or Mr.




                                                32
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 40 of 82




Cummins what price he had quoted—and presumably therefore the price at which he would buy

from or sell to them—he never, with one exception, told them what price they should quote.9

         Because Mr. Aiyer’s involvement in the activity underlying his conviction is less

culpable than that of his primary coconspirators, he should receive a two-level reduction for his

status as a minor participant.

                                             *     *     *      *     *

         For the foregoing reasons, Mr. Aiyer respectfully disagrees with the PSR’s calculation of

the applicable Offense Level. Mr. Aiyer submits that, when calculated correctly, the applicable

Offense Level should be 10, and the Guidelines sentencing range between 6 to 12 months.

II.      The Section 3353(a) Factors Weigh In Favor Of A Sentence Of Probation With A
         Special Condition Of A Period Of Home Confinement.

         As discussed above, a calculation of the Guidelines range is the starting point for any

sentencing court. Gall, 552 U.S. at 49. The Guidelines range calculation, however, “[is] not the

only consideration” and is not binding on the sentencing court. Id. That calculation, in fact, falls

“second” to “the bedrock” of federal sentencing, 18 U.S.C. § 3553(a), which “requires a court to

take account of a defendant’s character in imposing a sentence.” Gupta, 904 F. Supp. 2d at 354.

         Pursuant to Section 3553(a), the Court must additionally consider: (1) the history and

characteristics of the defendant, (2) the nature and circumstances of the offense, (3) the need to

protect the public, (4) deterrence, and (5) unwanted sentencing disparities. 18 U.S.C. § 3553(a).

The overarching aim of Section 3553(a) is for the defendant to receive a sentence that is

“sufficient, but not greater than necessary, to comply with the purposes” of sentencing. Id.




9
  The exception is November 21, 2011, when Mr. Aiyer told Mr. Katz to quote a better price to the customer than he
initially proposed. Since Mr. Aiyer intended to take Mr. Katz’s position if he was the successful bidder, this advice
reflects Mr. Aiyer trying to improve his chances of winning the transaction through aggressive pricing; he was
indifferent whether he won directly or through Mr. Katz.



                                                         33
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 41 of 82




       Here, all of the Section 3353(a) factors weigh heavily in favor of sentencing Mr.

Aiyer to probation with a special condition of a period of home confinement.

       A.      The Conduct For Which Mr. Aiyer Was Convicted Is Not Representative Of
               Mr. Aiyer’s History And Character.

       More than fifty individuals have written letters to the Court on Mr. Aiyer’s behalf,

attesting to his good character, his commitment to his friends and family, and his selflessness.

Individuals who have known him his whole life and those who met him later in life describe Mr.

Aiyer as a person who puts others’ needs before his own, who has talent and intelligence, and

who loves the United States—the place he has called home for almost 18 years.

       Mr. Aiyer has never before been charged with or convicted of a crime, and during the

pendency of this matter, there have been no issues with respect to his bail. As the letters make

clear, the conduct for which Mr. Aiyer was convicted is not representative of Mr. Aiyer’s

character, and the letters plead with the Court to exercise leniency for a man who has already

suffered tremendously.

               1.      Mr. Aiyer’s Upbringing.

       Mr. Aiyer was born and raised in Pune, India—a city two hours outside of Mumbai—

where he lived until he was eighteen years old. (PSR at ¶ 62.) He is the elder of two children;

his sister, Ashima, is three years younger. (Id. at ¶ 62-63.) Mr. Aiyer grew up in a home with

both his parents and his maternal grandparents. (Id. at ¶ 64.)

       Mr. Aiyer was an extremely bright and positive child, who always focused on, and

excelled in, school. As Mr. Aiyer’s mother explains, “primary school in India is extremely

competitive as there are hundreds of 5-year olds vying for only 60 odd available seats.” (Ex. H,

Letter from A. Ganapathi at H-1.) At the age of five, Mr. Aiyer took “an exam which would

determine his future accessibility to good schooling and a good career” and was awarded one of



                                                 34
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 42 of 82




those coveted seats. (Id.) For the next ten years, Mr. Aiyer attended “an all boy’s school in

India that didn’t have any electricity, running side by side up and down a dirt hill for his Physical

Education classes alongside students who could afford just one uniform.” (Ex. H, Letter from

Alexandra Kislevitz at H-6.)

       Mr. Aiyer’s school years were marked by hard work, positivity, and curiosity. In middle

school, Mr. Aiyer was selected as a “National Talent Scholar.” (Ex. H, Letter from A. Ganapathi

at H-1.) To qualify for this prestigious award, Mr. Aiyer was selected out of the “thousands of

children across the country [who] appear[ed] for this exam.” (Id.) But Mr. Aiyer’s successes

were not limited to his academics—he “participated in every sport and cultural event and was a

darling of all the teachers not just because he was a very bright and intelligent child but also

because he was such a happy person, always ready to help in any way he could with extra-

curricular activities, to represent the school at any competition, and win accolades.” (Id.) One of

Mr. Aiyer’s closest friends and former classmates describes Mr. Aiyer during his childhood as

someone that “focused on his studies[, but] always took time to help out his peers.” (Ex. H,

Letter from S. Singh at H-13.)

               2.      Mr. Aiyer’s Time At Vassar College.

       As a young man, Mr. Aiyer’s “dream was to study in the United States.” (Ex. H, Letter

from A. Ganapathi at H-2.) Although Mr. Aiyer excelled on entrance exams for colleges in

India—with “an overall result of 80% and 98% in Maths & Science”—in 2002, he decided to

immigrate to the United States to attend Vassar College (“Vassar”), located in Poughkeepsie,

New York, where he had earned admission and a scholarship. (See id.; PSR at ¶¶ 65, 68.) As

Mr. Aiyer’s mother explains, she “had no reason to worry about Akshay going so far away …

[because] he always showed such a strong sense of responsibility and of right and wrong.” (Ex.

H, Letter from A. Ganapathi at H-2.)


                                                 35
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 43 of 82




       Mr. Aiyer is deeply grateful to have had the opportunity to study in the United States.

(See Ex. H, Letter from R. Lulla at H-14.) As a “scholarship and financial-aid recipient,” Mr.

Aiyer “understood the importance of being fiscally responsible, performing well in school, and

giving back to the community.” (Ex. H, Letter from G. Thacker at H-16.) And that is exactly

what Mr. Aiyer achieved.

       Mr. Aiyer was an exceptional student. He was “one of the top economic students at

Vassar.” (Ex. H, Letter from G. Kantrowitz at H-19.) Because of his abilities in the study of

economics, Mr. Aiyer “was picked by the Economics faculty to be a TA [teaching assistant]”

during his sophomore year—a “post normally reserved for seniors.” (Ex. H, Letter from G.

Thacker at H-16.)

       Beyond his academic successes, Mr. Aiyer built a strong and far-reaching social network;

his peers were drawn to him because of his kindness, generosity, and thoughtfulness. (Id.) He

always remained ready to share his knowledge and academic aptitude with others. One of Mr.

Aiyer’s Vassar classmates “recall[s] several instances of Akshay’s holding extra office hours—

gratis—for underclassmen struggling with intermediate economics courses,” notwithstanding the

fact that these sessions were extremely time-consuming. (Ex. H, Letter from G. Thacker at H-

16-17) This same classmate also credits Mr. Aiyer with helping him to navigate “an academic

system that was foreign to [him]” and to “integrate effectively into the broader Vassar

community.” (Ex. H, Letter from G. Thacker at H-16.)

       Mr. Aiyer was as kind and caring towards others as he was generous with his knowledge.

His first-year neighbor recalls how he suffered from an injured foot when he arrived to Vassar,

and Mr. Aiyer “insisted on carrying [his] luggage up the stairs …, helping [him] walk around

campus, or carrying [his] tray of food, … despite having just arrived” to the United States




                                                36
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 44 of 82




himself. (See Ex. H, Letter from J. Bernstein at H-21.) While college—and the United States

generally—was as new to Mr. Aiyer as to anyone, Mr. Aiyer sought to make his injured peer

“feel comfortable and welcome.” (Id.)

       This same inclination to give to others extended to Mr. Aiyer’s time on the squash team.

Mr. Aiyer was highly regarded among his teammates for his character above all else. (See Ex.

H, Letter from R. McGinley-Stempel at H-24.) One teammate describes Mr. Aiyer as

“thoughtful, compassionate, and hardworking” and like a “big brother” to him. (Ex. H, Letter

from R. McGinley-Stempel at H-23) This teammate attests, Mr. Aiyer “welcomed everyone to

the team—regardless of experience or background—just as he would his own family.” (Ex. H,

Letter from R. McGinley-Stempel at H-24) For this teammate, Mr. Aiyer’s “character and

supportive outlook was fundamental to feeling welcomed in that community.” (Id.) Mr. Aiyer

was a constant source of support and inspiration to his teammates on the squash team and

beyond. (See id.)

               3.      Mr. Aiyer As A JP Morgan Trader.

       After college, Mr. Aiyer secured “a highly coveted job” at JP Morgan. (Ex. H, Letter

from S. Singh at H-13) Securing this job was no small feat for Mr. Aiyer—“it required taking

the hardest classes at college, working extra jobs and interning at offices in the city while

concurrently completing his studies.” (Id.) Mr. Aiyer had “hopes for a meaningful career in

financial services” and was particularly skilled and well-suited for the industry. (See Ex. H,

Letter from R. Lulla at H-15; Ex. H, Letter from Y. Roso at H-84.)

       During his almost ten-year long career at JP Morgan, Mr. Aiyer experienced tremendous

success. He started in an entry-level position as an analyst, but quickly impressed his superiors

and, after two years, was promoted to the role of currency trader. Mr. Aiyer continued to

develop into a great trader, even receiving a promotion in 2014, after the start of JP Morgan’s


                                                 37
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 45 of 82




internal investigation and shortly before he was fired. (See Ex. C, DX-70 at JPMC-0000068652

(not admitted).)

       Over the entirety of his career, Mr. Aiyer consistently received praise for his excellent

pricing and market knowledge and was “well regarded by his peers and seniors throughout the

firm.” (See, e.g., Ex. C, DX-649 at JPMC-0000068660, 2008 JP Morgan Performance Review

of Akshay Aiyer.) For example, Mr. Aiyer’s 2009 performance review notes:

       Akshay has developed a solid franchise and continues to build his reputation with many
       important clients as the go-to person for the currencies he trades … Akshay continues to
       receive excellent marks for partnership from sales and trading colleagues alike. He has
       been cited by sales for sharp pricing, being knowledgeable and providing good color,
       being client friendly and easy to work with. Trading colleagues compliment him for his
       team spirit and on his understanding of markets and liquidity. … He shows a genuine
       concern for others and goes out of his way to help people whenever he can.

(Ex. C, DX-650 at JPMC-0000068662-68663, 2009 JP Morgan Performance Review of Akshay

Aiyer.) Similarly, Mr. Aiyer’s 2012 review describes him “as the go to person for EMEA EM

FX in NY; … Totally selfless when working with other centres across the group; … Very strong

sales feedback[;] Consistently aggressive, Demonstrates leadership, very sharp pricing, provides

seem-less [sic] access to the instruments he trades.” (Ex. C, DX-651 at JPMC-0000068672,

2012 JP Morgan Performance Review of Akshay Aiyer.)

       The positive performance reviews that Mr. Aiyer received are corroborated by the

numerous letters submitted to the Court by Mr. Aiyer’s former industry colleagues. What the

reviews and letters make clear is that Mr. Aiyer’s success was not dependent on, or linked to, the

money that he earned for JP Morgan. He succeeded as a currency trader because he was “always

hard working and diligent, as well as smart.” (Ex. H, Letter from C. Ponsonby at H-28.) Mr.

Aiyer had a willingness to “wake up in the middle of the night in Eastern European trading hours

to trade and manage his risk,” (Ex. H, Letter from Y. Roso at H-86) and a “willing[ness] to help

colleagues … beyond the scope of his day-to-day requirements.” (Ex. H, Letter from D. Civitillo


                                                38
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 46 of 82




at H-29.) He was a constant source of support for his colleagues, including female colleagues

who felt marginalized in a male-dominated industry. (Ex. H, Letter from D. Civitillo at H-30.)

       As one former colleague explains, Mr. Aiyer “strived for excellence, and his vision of

excellence is one where he did not maximise the short-term profits for the bank, but rather was a

great professional, valuable colleague, mentor and friend, and this of course meant that his

clients received a service that was extremely competitive and among the best in the industry.”

(Ex. H, Letter from V. Lazurenko at H-31.) Another colleague emphasizes that “he was one of

the few traders respected both by his managers on the trading side as well as his counterparts on

the sales side.” (Ex. H, Letter from Y. Roso at H-85.)

       Not only was Mr. Aiyer highly-regarded as an excellent colleague, but he also developed

a reputation for his dedication to the bank’s customers. When a former colleague “spoke with

clients, ranging from hedge funds to pension funds and central banks, Akshay’s name came up

repeatedly as someone the clients had dealt with and been helped by. Very few traders build that

sort of reputation with clients as quickly as he did, and that can only be done by ‘stepping up’

and being there for them when needed.” (Ex. H, Letter from R. Usher at H-33.) “[C]lients …

would mention Akshay as a trader they trusted and respected, and he was often praised for good

pricing.” (Ex. H, Letter from C. Ponsonby at H-28.)

       One former colleague views Mr. Aiyer as “one of the best traders on the currency desk in

terms of … client-orientation. He was hard-working, honest, and dedicated to his job [and] his

clients.” (Ex. H, Letter from H. MacDonald at H-34.) A former Executive Director of

Institutional Sales remembers Mr. Aiyer as “a favorite of sales people for his ability to provide

unrivaled service to [JP Morgan] clients.” (Ex. H, Letter from C. Lemee at H-35.) Mr. Aiyer

was even acknowledged for his ability to “provide[ ] much tighter spreads than the traders in




                                                39
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 47 of 82




London,” which ultimately led the London desk “providing competitive prices and growing its

business with the multinational development banks.” (Ex. H, Letter from Y. Roso at H-86.)

       Mr. Aiyer was also respected for his professionalism. A broker that worked with Mr.

Aiyer for his entire career describes him as “one of the most professional [ ] market makers [ ] in

the market, he was quick and clear and his prices were among the best and tightest in the whole

market.” (Ex. H, Letter from T. Vaux at H-36.) Another broker explains that “Akshay gave the

impression that he was not interested in short term gains or making a quick buck at other market

[ ] participants expense. He gave the impression that he wanted to build the market into

something bigger.” (Ex. H, Letter from R. Kelly at H-37.)

               4.      Mr. Aiyer’s Commitment To His Family.

       Notwithstanding all of Mr. Aiyer’s successes, and the life that he built in the United

States, Mr. Aiyer has remained extremely close with, and committed to, his family, including the

members of his family living in India. As Mr. Aiyer’s partner explains, “[h]is upbringing in

India deeply contributed to the person who he is today … [and,] he has never forgotten where he

came from.” (Ex. H, Letter from Alexandra Kislevitz at H-6.)

       In fact, Mr. Aiyer’s drive to succeed was based, in part, on his “desire to better the lives

of [his] famil[y members] who sacrificed so much for [him] to come to the U.S. (Ex. H, Letter

from Y. Roso at H-84.) After Mr. Aiyer moved to the United States, his parents’ marital

problems intensified, which led Mr. Aiyer’s mother and sister to leave Mr. Aiyer’s father and

find a new home. (Ex. H, Letter from A. Ganapathi at H-2.) His mother, for the first time,

“struggl[ed] to reshape [her] career as a startup entrepreneur” and “to secure financial security.”

(Ex. H, Letter from A. Ganapathi at H-3.) Mr. Aiyer, recognizing how fortunate he was to have

the many opportunities afforded to him in the United States, stepped up immediately to

emotionally and “financially support[ ] his mother, grandparents, and his sister.” (Ex. H, Letter


                                                 40
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 48 of 82




from Y. Roso at H-84.) He provided his mother with money that allowed her to purchase a

home, renovated his maternal grandparents’ newly purchased home, and paid for his sister’s

college—never expecting anything in return. (See id.; PSR at ¶ 87.)

       Mr. Aiyer’s mother describes her son as “a good person, a good friend, a good partner, a

good brother and a great son and grandson.” (Ex. H, Letter from A. Ganapathi at H-4.) She

remains deeply committed to her son, traveling from India to the United States to support Mr.

Aiyer during his trial and hoping to travel again for his sentencing. (Ex. H, Letter from

Alexandra Kislevitz at H-9.) This is also true of Mr. Aiyer’s grandparents—they stand “stoically

with [their] grandson” and “eagerly await[ ] to hug him again.” (Ex. H, Letter from A.

Ganapathi at H-4.)

               5.      Mr. Aiyer’s Commitment To His Friends And Community.

       From the numerous letters submitted on Mr. Aiyer’s behalf, it is clear that he has formed

unshakeable friendships with individuals from all different walks of life—many of these same

individuals attended Mr. Aiyer’s trial and submitted letters on his behalf. These letters paint a

picture of Mr. Aiyer as a generous and kind-hearted person, who consistently puts others before

himself. (See e.g., Ex. H, Letter from L. Casfikis at H-39.)

       Mr. Aiyer has been described in these letters as “the first one to call when there is a

problem” because of his fierce loyalty and his unquestionable support. (See, e.g., Ex. H, Letter

from G. Kantrowitz at H-20; Ex. H, Letter from E. Boldenow at H-41.) Letter after letter

recounts the lengths that Mr. Aiyer goes to in order to support the people that mean the most to

him. He has offered his time, his support (emotional and financial), and even his home to his

friends, going as far as moving out of his own apartment when his friends were renovating their

own and needed a place to live. (See Ex. H, Letter from G. Shetty at H-42; Ex. H, Letter from J.

Bernstein at H-21; Ex. H, Letter from G. Thacker at H-17; Ex. H, Letter from Y. Roso at H-85.)


                                                41
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 49 of 82




       As one friend shares, at a time when his wife was separating from her business partner

and he was “burned out from the stress of [his] own job,” Mr. Aiyer “offered [them] his house in

Martha’s Vineyard” for a six-month period “so that [they could] rest and find some peace. He

did not ask for anything and helped us in the most selfless way possible.” (Ex. H, Letter from Y.

Roso at H-85.) Another friend explains how Mr. Aiyer stood by his side during a personal crisis,

ultimately “play[ing] an integral role in [his] recovery,” and for which he “owe[s] an enormous

debt of gratitude to him.” (See Ex. H, Letter from G. Thacker at H-17.) In another example, a

friend recounts how “a few months ago during a medical emergency, Akshay was the first person

[he] called while on route to the ER. … After his ER trip Akshay continued to invite himself

over until [his] wife got back from abroad, just to keep [him] company as [he] recovered.” (Ex.

H, Letter from N. Lehmann at H-44-45.) These are but a few of the many examples depicting

the continual support that Mr. Aiyer provides to those who are “truly grateful to have [him] as a

friend.” (See, e.g., Ex. H, Letter from J. Douglas at H-47.)

       In addition to Mr. Aiyer’s devotion to his friends, Mr. Aiyer remains committed to his

community. Mr. Aiyer serves as a “Top Honors volunteer math tutor,” “provid[ing] free weekly

one-on-one math tutoring and mentorship to under-resourced New York middle school students.”

(Ex. H, Letter from N. Deshmukh at H-48.) Through this mentorship program, Mr. Aiyer spends

three hours every Wednesday with a seventh-grade student with “skills [that] translate to roughly

a fourth-grade level.” (Id.) The friend that introduced Mr. Aiyer to the program explains that

because of Mr. Aiyer’s “phenomenal tutor[ing] and mentor[ing],” his student “has been

thriving.” (Id.) Mr. Aiyer has also “participat[ed] in alumni panels, career days, and other

volunteer opportunities at” high schools in “under-resourced neighborhoods in Brooklyn.” (Ex.

H, Letter from L. Louis at H-49.)




                                                42
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 50 of 82




               6.     Mr. Aiyer’s Commitment To His Partner.

       Unquestionably, the most important aspect of Mr. Aiyer’s life is his relationship with his

partner, Alexandra Kislevitz. Mr. Aiyer and Ms. Kislevitz first met in September 2017, a

particularly uncertain and difficult time in Mr. Aiyer’s life. (See PSR at ¶70.) Despite the

challenges they have faced—and will continue to face—as a result of Mr. Aiyer’s legal situation,

Ms. Kislevitz “has stood by him no matter what,” (Ex. H, Letter from A. Ganapathi at H-4), and

their “relationship remains stronger than ever” (Ex. H, Letter from Alexandra Kislevitz at H-5).

       Ms. Kislevitz describes Mr. Aiyer as “a caring, considerate and devoted partner.” (Ex. H,

Letter from Alexandra Kislevitz at H-7.) She suffers from a chronic health condition, which can

cause debilitating pain in her joints, among other complications, and requires frequent medical

treatments. Mr. Aiyer has never wavered in his care and compassion for Ms. Kislevitz. As Ms.

Kislevitz’s father explains, “Akshay has been beyond devoted to her. He attends to her needs

ranging from simply keeping her company during her 2 hour plus monthly infusions to helping

her monitor her diet[.] But more importantly, it is the level of care and understanding he brings

to someone who has a chronic illness.” (Ex. H, Letter from Adam Kislevitz at H-50-51.) Ms.

Kislevitz’s mother expresses that Mr. Aiyer’s “emotional support has been invaluable to [her]

daughter.” (Ex. H, Letter from K. Kislevitz at H-52.)

       One particularly striking example of Mr. Aiyer’s loyalty is how Mr. Aiyer reacted during

their first trip as a couple, when Ms. Kislevitz fell very sick. The two had traveled to London to

witness one of Mr. Aiyer’s close friends get married. Because of her chronic condition, Ms.

Kislevitz “was so sick and exhausted that even keeping [her] eyes open felt like a challenge.”

(Ex. H, Letter from Alexandra Kislevitz at H-7.) But true to Mr. Aiyer’s character, “[t]hough

this was early in [their] relationship, and this was the wedding of a good friend, Akshay refused

to leave [her] side.” (Id.) As Ms. Kislevitz explains, “[h]e made sure I had water to drink and


                                                43
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 51 of 82




that I stayed warm because I was breaking through a fever. He had the hotel wheel in a heater to

place next to the bed and he stayed by my side all day playing different podcasts for me to keep

my mind distracted. It was on this trip I realized Akshay is one-of-a-kind with a tremendous

ability to think of other people and put others needs before his own.” (Id.)

       To Ms. Kislevitz, Mr. Aiyer is her “rock,” and it is clear that the two share a special

partnership. According to one of Mr. Aiyer’s close friend, Ms. Kislevitz “has undoubtedly made

[Mr. Aiyer] happier than [he] ha[s] ever seen him.” (Ex. H, Letter from L. Thiagarajah at H-54.)

Mr. Aiyer and Ms. Kislevitz dream of one day “get[ting] married and hav[ing] a family

together.” (Ex. H, Letter from Alexandra Kislevitz at H-8.) This sentiment is echoed by both

Ms. Kislevitz’s parents and Mr. Aiyer’s mother, who strongly support and admire the two as a

couple. (Ex. H, Letter from A. Ganapathi at H-4; Ex. H, Letter from K. Kislevitz at H-53.)

               7.      Mr. Aiyer’s Desire To Remain In The United States.

       Over the past almost 18 years, Mr. Aiyer “has built a life in the United States and has

become so important in the lives of so many other people.” (Ex. H, Letter from J. Bernstein at

H-22.) The United States is where Mr. Aiyer has spent almost all of his adult life, and because

of that, he “has built an immense network of colleagues, friends, and quasi-family in New York.”

(Ex. H, Letter from M. Renda at H-57.)

       Although more than five years elapsed between the beginning of his criminal

investigation and his indictment, Mr. Aiyer was never interested in leaving the United States. As

one of Mr. Aiyer’s closest friends explains, “[h]e would have had numerous opportunities

between 2015 and 2018 to leave the U.S. and create a new life for himself in India or elsewhere.”

(Ex. H, Letter from R. Lulla at H-15.) In fact, “[o]n numerous occasions prior to his indictment,

friends urged Akshay to seriously consider a life outside the United States, to take his

considerable talents and seek shelter elsewhere … [But] Akshay chose to face his troubles head


                                                44
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 52 of 82




on, and stay in the one place he truly considers home: New York.” (Ex. H, Letter from G.

Thacker at H-18.) Mr. Aiyer “was resolute about standing up to the charges / claims that would

be levelled against him and ready to take on the consequences.” (Ex. H, Letter from R. Lulla at

H-15.)

         Mr. Aiyer wants nothing more than to remain in the United States, to begin a new chapter

with his partner, and to once again meaningfully contribute to society. His friends believe that if

Mr. Aiyer “were ever forced to leave New York, … it would absolutely turn his life upside

down, removing him from his support system and the only life he has known over his adult life.”

(Ex. H, Letter from N. Lehmann at H-45.)

         B.     The Unique Nature And Characteristics Of The Conduct For Which Mr.
                Aiyer Was Convicted Support A Sentence Of Probation With A Period of
                Home Confinement.

         Mr. Aiyer is a non-violent, first-time offender, who was convicted of a crime in

connection with conduct that was widespread in the foreign exchange industry, required no

knowledge of illegality nor any showing of harm, and from which Mr. Aiyer did not profit

significantly. The unique characteristics and nature of the offense for which Mr. Aiyer was

convicted warrant a non-incarceratory sentence.

         Foreign exchange traders at almost every major bank participated in conduct similar to

the conduct that led to Mr. Aiyer’s conviction. (See Ex. I, Jamie McGeever, Timeline – The

global FX rigging scandal, Reuters (Jan. 11, 2017); Ex. J, Trial Tr. at 2169:21-22, United States

v. Usher, No. 17 Cr. 19 (RMB) (S.D.N.Y. Oct. 23, 2018) (“Usher Trial Tr.”) (“The stuff that

you’ve seen in these chats is what everyone did to do their job.”) (former trader, witness for the

defense); Ex. K, Transcript of Motions in Limine, at 25:4-8, United States v. Usher, No. 17 Cr.

19 (RMB) (S.D.N.Y. Sept. 13, 2018) (“[D]uring the years in which this conspiracy operated,

2007 through 2013, … this entire industry was very, very sick from a competition standpoint.


                                                 45
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 53 of 82




There were problems rife throughout many, many of these different banks, many of these chat

rooms.”) (argument by Department of Justice).) Mr. Aiyer’s arrest stemmed from an

investigation into the entire foreign exchange industry in connection with allegations that major

banks were colluding with one another for over ten years to manipulate foreign exchange rates,

resulting in many institutions pleading guilty and paying billions of dollars in fines. (See In re

Foreign Exchange Benchmark Rates Antitrust Litig., 74. F. Supp. 3d 581, 586 (S.D.N.Y 2015)

(describing the conspiracy involving the manipulation of foreign exchange benchmark rates as

starting in 2003); Ex. I, McGeever, supra at 1 (describing “a rigging scandal that engulfed the

world’s largest financial market, saw dozens of traders fired and big banks fined around $10

billion.”).) The number of foreign exchange traders that lost their jobs because of behavior

substantially identical to that of Mr. Aiyer is more than fifty. (See Ex. J, Usher Trial Tr. at

1257:3-11 (“Q. Well, I can remember, to my horror, kind of keeping count and just reading

press articles … I think I lost count when the count [of FX traders that were fired] went sort of

north of 50/55.”) (cooperator and main witness for Government).)

       Despite the pervasiveness of the challenged conduct, Mr. Aiyer was one of only six

traders who were charged criminally in connection with this industry-wide crackdown, and the

only one convicted after trial. Moreover, Mr. Aiyer was not charged with or convicted of fraud,

a classic crime of moral turpitude, but of an antitrust offense, proof of which does not require an

intent to defraud or even an intent to injure competition, but only an intent to engage in conduct

that in fact constitutes a per se violation of the antitrust laws. See United States v. U.S. Gypsum

Co., 438 U.S. 422, 444 n.20 (1978) (“traditional intent” in a per se antitrust case is the “intent to

effectuate the object of the conspiracy”).




                                                 46
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 54 of 82




       Antitrust concepts and Sherman Act violations are not familiar or intuitive to the average

person. (See, e.g., Ex. B, Trial Tr. at 1114:21-1115:1 (“Q. But do you remember whether you

violated any antitrust laws in your dealings with Mr. Howes? A. I’m not – antitrust? I’m not an

attorney. …”) (Katz); see also U.S. Gypsum Co., 438 U.S. at 440-41 (“[T]he behavior proscribed

by the [Sherman] Act is often difficult to distinguish from the gray zone of socially acceptable

and economically justifiable business conduct”).) In fact, Mr. Aiyer, as well as his alleged

coconspirators, may not have understood the illegality of their behavior. (See Ex. L, Transcript

of Mr. Cummins’ Plea Allocution, at 23:23-24:3 (“Q. You mentioned a moment ago that you

knew that what you were doing was wrong. Just to be clear, did you know as well you were

committing a crime? A. I did not. …”).) It is appropriate for the Court to consider Mr. Aiyer’s

lack of awareness regarding the illegality of his behavior when formulating an appropriate

sentence. (See Ex. M, Sentencing Transcript at 53:14-54:3, United States v. Mannix, No. 2:16-

cr-403 (D. Utah Jan. 23, 2020) (“Mannix Sentencing Tr.”) (“Mr. Mannix did not believe this

agreement was an obvious and per se violation of the Sherman Antitrust Act. … Though he was

incorrect in his belief, Mr. Mannix operated within the terms of this agreement as if it were legal.

Accordingly, his culpability is reduced.”).)

       Moreover, unlike in a fraud case, the Government failed to prove any intent to harm

arising from the conduct at issue. (See supra at 46.) Similarly, the Government did not prove

that Mr. Aiyer profited in any significant way from the alleged illegal conduct. Prior to trial, the

Government moved in limine to introduce evidence of the amount of Mr. Aiyer’s bonus, arguing

that “Defendant and his co-conspirators worked together to avoid trading losses as well as

improve trading profits, which would factor into their bonus and overall compensation.” (ECF

No. 93, Memorandum of Law in Support of the United States’ Motions in Limine, at 3.) The




                                                 47
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 55 of 82




Court, however, denied the Government’s motion, finding that the Government failed to

demonstrate “the specific amount of bonus that could be tied to the net profit to the defendant’s

employer from the alleged illegal trading profits.” (ECF No. 119, Transcript of Motions in

Limine Hearing, at 3:3-7.) Even if the Government could have tied Mr. Aiyer’s bonus to his

alleged trading profits, any increase in those profits shown at trial was insignificant. (See, e.g.,

supra at 20-23; see also Ex. C, DX-186 (demonstrating that only two to five percent of Mr.

Aiyer’s total trading volume was done on Reuters Matching or EBS).)

       The lack of proven harm to others or personal gain for himself is highlighted by the

Government’s decision not to seek restitution in this case. (See PSR at ¶ 103.) As the

Government seemingly recognizes, restitution is especially ill-suited for this case, where the

allegedly harmed parties are sophisticated entities, including large banks that engaged in similar

conduct in the interbank market. At trial, the Government did not call any of these large banks,

allegedly impacted by the Reuters scheme to testify. And none of the alleged victims that the

Government did decide to call as witnesses testified that Mr. Aiyer caused them specific harm,

nor did they elect to provide witnesses’ impact statements. (Id. at ¶ 40.)

       From the trial record, and the many letters submitted by Mr. Aiyer’s former colleagues, it

is clear that Mr. Aiyer was an extremely qualified and diligent foreign exchange trader who

provided his clients with excellent care and pricing. (See, e.g., supra at 37-40; Ex. B, Trial Tr. at

1122:4-8, 1123:18-23 (“Q. And when you said ‘will get best price,’ you meant best price for the

customer, right? A. For whoever is asking this person, yes. Q. Because he, Mr. Aiyer, gave the

best price in the ruble, is that right? A. Yes.”) (Katz); Ex. B, Trial Tr. at 496:3-12 (Cummins).)

This too is of significance. (See Ex. M, Mannix Sentencing Tr. at 53:14-54:3 (“While Kemp &

Associates and Mr. Mannix engaged in an ongoing conspiracy in violation of antitrust laws, they




                                                  48
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 56 of 82




also legally served hundreds of rightful heirs of estates. … It should also be noted that the

guideline agreement affected only 2.5 to 3.3 percent of the estates handled by Kemp &

Associates.”).)

       Given the unique characteristics of the offense, a non-incarceratory sentence is

appropriate. This conclusion accords with the recommendation of the Report on Behalf of The

American Bar Association Criminal Justice Task Force on the Reform of Federal Sentencing for

Economic Crimes, published in 2014 (the “ABA Task Force Report”). While acknowledging

that there is no straightforward “workable formula” for sentencing, the report itemizes several

“culpability factors” for a court’s consideration when sentencing a defendant convicted of an

economic crime. (Ex. N, ABA Task Force Report, at 1.) The factors include, among others, “the

gain to the defendant or to others involved in the criminal undertaking,” the level of “victim

impact,” and whether the offense “was otherwise serious”—a factor that revisits the previously

mentioned considerations in conjunction with additional ones, such as “the amount of the loss;

whether loss was intended at the outset of the offense conduct; [and] whether the defendant’s

gain from the offense is less than the loss.” (Id. at 2-7.) The report recommends that in cases

where, as here, these factors tend to be minimal or absent—“where the circumstances of the

offense support a finding that the offense was not ‘otherwise serious’”—and where a defendant

has no criminal history, “a sentence other than imprisonment is generally appropriate.” (Id. at 6-

7; accord U.S.S.G. at § 5C1.1 cmt. n.4 (“If the defendant is a nonviolent first offender and the

applicable guideline range is in Zone A or B of the Sentencing Table, the court should consider

imposing a sentence other than a sentence of imprisonment[.]”).)




                                                 49
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 57 of 82




       C.      A Non-Custodial Sentence Will Be Sufficient To Punish Mr. Aiyer, Protect
               The Public, And Deter Others In The Financial Sector.

       A sentence of probation with a period of home confinement is a “sufficient, but not [a]

greater than necessary” punishment, which would further the aims of the Section 3553(a). For

one, a period of home confinement—although not a custodial sentence—is a significant

punishment that would impose severe restrictions on Mr. Aiyer’s liberty and his life. Such a

sentence also appropriately takes into account the many personal and professional collateral

consequences that Mr. Aiyer has already experienced, and will continue to experience, as a result

of this case, including his permanent loss of employment in the financial sector, the negative

impact of this case on his reputation and relationships, the public scrutiny and humiliation he has

endured, and the potential immigration consequences that he may face as a result of his sentence.


               1.      A Sentence With A Period Of Home Confinement Is A Sufficient
                       Punishment, Considering The Numerous Collateral Consequences Mr.
                       Aiyer Has Faced And Will Continue To Face.

       The defense’s proposed sentence of probation with a period of home confinement

constitutes a “just punishment” in this case, as required by Section 3553(a)(2)(A), as it would

severely restrict Mr. Aiyer’s liberty, but also account for the severe collateral consequences Mr.

Aiyer has already suffered and will continue to suffer as a result of this case. Probation is

“significant punishment” and, as the Supreme Court has acknowledged, “substantially restrict[s]”

a defendant’s “liberty.” United States v. Leitch, No. 11-cr-00609 (JG), 2013 WL 753445, at *12

(E.D.N.Y. Feb. 28, 2013) (“[I]t bears emphasis that when a judge chooses between a prison term

and probation, she is not choosing between punishment and no punishment. … And as the

Supreme Court has recognized, probation is significant punishment. …”) (emphasis in original);

Gall, 552 U.S. at 48-49 (“Offenders on probation are … subject to several standard conditions




                                                 50
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 58 of 82




that substantially restrict their liberty. … Most probationers are also subject to individual ‘special

conditions’ imposed by the court.”).

       As the Second Circuit has acknowledged, in determining what constitutes a “just

punishment” under Section 3553(a)(2)(A), courts must consider the collateral consequences a

sentence will bring for the defendant. United States v. Stewart, 590 F.3d 93, 141 (2d Cir. 2009)

(“It is difficult to see how a court can properly calibrate a ‘just punishment’ if it does not

consider the collateral effects of a particular sentence”); see also United States v. Nesbeth, 188 F.

Supp. 3d 179, 180, 188 (E.D.N.Y. 2016) (imposing a non-custodial sentence, despite a

guidelines sentencing range of 33-41 months of imprisonment, “in part because of a number of

statutory and regulatory collateral consequences [the defendant] will face as a convicted felon,”

and noting that “the Second Circuit[’s] … embrace of the impact and significance of the

collateral consequences facing a convicted felon as bearing upon a just punishment is the

enlightened view”); United States v. Chong, No. 13-CR-570, 2014 WL 4773978, at *6 (E.D.N.Y.

Sept. 24, 2014) (“In imposing ‘just punishment’ for a particular offense, a sentencing judge

cannot ignore the additional penalties and hardships that will attach as a result of conviction”).

       One of the most severe collateral consequences with which Mr. Aiyer has contended is

his loss of employment. As a result of the Government’s investigation and prosecution of this

case, the Office of the Comptroller of the Currency has banned Mr. Aiyer from working in the

financial services industry—the only field in which he has ever been employed or trained. Mr.

Aiyer dedicated his college years to the study of economics. Mr. Aiyer relished his career in

finance and was particularly skilled and well-suited to the industry. He was viewed by his

supervisor as “on track to be one of the future leaders of the firm,” with a “very bright future

ahead.” (Ex. C, DX-649 at JPMC-0000068660; Ex. C, DX-650 at JPMC-0000068664.) Mr.




                                                  51
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 59 of 82




Aiyer is now not only banned from working in finance but he has also “been ostracized by the

financial community.” (Ex. H, Letter from B. McGuigan at H-58.) The loss of his ability to be

employed in the field that previously gave Mr. Aiyer such professional and personal fulfillment

is devastating to Mr. Aiyer and should be considered in determining his sentence. See Stewart,

590 F.3d at 141 (finding that the district court “appropriately” considered the fact that the

defendant could no longer pursue his chosen career in determining a “just punishment”).

       In addition to the professional consequences this case has brought upon Mr. Aiyer, he has

suffered extensively on a personal level due to the stigma and public humiliation that have come

with the Government’s investigation and prosecution of this case and the highly-publicized trial.

(See Ex. H, Letter from R. Lulla at H-15 (“He has experienced his hopes for a meaningful career

in financial services end and felt the shame that comes from all the press surrounding his

situation”).) Such harm is a “form[] of punishment [the defendant] has already suffered” and a

collateral consequence that is rightly considered in determining a just sentence. See United

States v. Vigil, 476 F. Supp. 2d 1231, 1315 (D.N.M. 2007) (accounting for the “incalculable

damage to [the defendant’s] personal and professional reputation as a result of tremendous media

coverage of his case and the case against his co-conspirators” as a collateral consequence for the

purposes of “fashioning a just sentence”). Although many of Mr. Aiyer’s friends have

steadfastly remained by his side and lent him support during this difficult time—as evidenced by

the dozens of letters appended to this memorandum—there are “many former friends and

acquaintances [who have] abandoned him” as a result of this case, which has noticeably

“weigh[ed] on” Mr. Aiyer, and he has had difficulty “[b]uilding new meaningful relationships.”

(Ex. H, Letter from G. Thacker at H-18.) This has been an “emotionally turbulent period” for

Mr. Aiyer and one that has “certainly negatively impacted his mental health.” (Id.)




                                                 52
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 60 of 82




       Ever since the Government first began its investigation in 2014, all aspects of Mr. Aiyer’s

life have been plagued by uncertainty—his future, his career, his ability to remain in the United

States, his personal relationships, and his liberty. As a result, Mr. Aiyer’s life has effectively

been “on hold” for the past six years, as he anxiously awaits the resolution of this case. The

current impossibility of moving forward professionally or personally—especially with respect to

starting a family with his partner, Ms. Kislevitz—has weighed on Mr. Aiyer enormously.          (Ex.

H, Letter from Alexandra Kislevitz at H-9.) As Ms. Kislevitz describes, “Each week that goes

by he encounters more hurdles, either concretely or mentally as he contemplates how he will

secure a stable future for himself and the family we both hope to create together. … Our lives as

a couple are on hold and this is one of the many stressors that keeps us both up at night.” (Id.)

       Furthermore, because of the travel restrictions that have been placed on Mr. Aiyer during

the pendency of this case, he has been confined to the Southern and Eastern Districts of New

York and the District of Massachusetts for almost two years. As a result, Mr. Aiyer has been

unable to visit his elderly grandparents, with whom he is extremely close, who live in India. Mr.

Aiyer’s grandfather, “now 90 years of age, has fallen very ill and over the past year has been

gradually losing all comprehension” and his grandmother, “at 86, stands stoically with her

grandson and eagerly awaits to hug him again.” (Ex. H, Letter from A. Ganapathi at H-4.) Mr.

Aiyer has experienced extreme distress that he has not been able to visit his grandparents, who

“helped raise him and … are both very sick,” and although Mr. Aiyer tries to stay in touch with

his grandparents via telephone, “their hearing is poor[,] which makes these calls challenging.”

(Ex. H, Letter from Alexandra Kislevitz at H-9.) “[I]t kills Akshay that he has not been able to

see [his grandparents], and when he talks about his current travel restrictions, potential

sentencing, and ongoing limitations, the thought that he may never see his grandparents again,




                                                  53
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 61 of 82




brings him to tears.” (Id.) Mr. Aiyer has “suffered not being able to travel to see his family and

friends.” (Id.)

                  2.   A Sentence With A Period Of Home Confinement Protects The Public and
                       Furthers The Goals Of Deterrence.

       A sentence of probation with a period of home confinement is sufficient “to afford

adequate deterrence to criminal conduct” and “to protect the public from further crimes of the

defendant.” 18 U.S.C. § 3553(a)(2)(B)-(C). Mr. Aiyer is a first-time offender with no criminal

history, whose 36 years of life have been otherwise characterized by law-abiding behavior. (See

PSR at ¶ 54-60.) See also United States v. Mullings, 131 F. Supp. 3d 1, 4 (E.D.N.Y. 2015)

(holding that a custodial sentence was unnecessary in part because the defendant’s criminal

conduct “appeared to be an ‘aberration’ from his otherwise law-abiding life” and noting that,

“[i]n view of the excessive incarceration rates in the recent past and their unnecessary,

deleterious effects on individuals sentenced, society and our economy, justifiable parsimony in

incarceration is prized.”); United States v. Emmenegger, 329 F. Supp. 2d 416, 428 (S.D.N.Y.

2004) (“[The defendant] is young with respect to his exposure to the business world, yet

relatively old for a first-time offender. He is old enough to have a meaningful record of previous

good behavior, but young enough to be given a second chance. While the Guidelines discourage

the use of age as a reason for departure … it is entirely rational to consider this factor in setting a

sentence in the Court’s discretion”); 28 U.S.C. § 994(j) (Congress instructing the Sentencing

Commission to craft guidelines that “reflect the general appropriateness of imposing a sentence

other than imprisonment in cases in which the defendant is a first offender who has not been

convicted of a crime of violence or an otherwise serious offense.”)

       Furthermore, Mr. Aiyer does not pose any recidivism risk, and thus there is no need for

specific deterrence in this case, because Mr. Aiyer has lost his livelihood and will never again



                                                  54
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 62 of 82




work in the financial markets. Courts have recognized that in cases where the defendant’s

conviction has resulted in the loss of his career, “the need for further deterrence and protection of

the public is lessened because the conviction itself already visits substantial punishment on the

defendant.” Stewart, 590 F.3d at 141 (internal quotation marks omitted); see also Emmenegger,

329 F. Supp. 2d at 428 (noting that “there is less need for incarceration to protect the public from

future crimes committed by [a] defendant” where the defendant lost his livelihood due to his

conviction for an offense that was “particularly adapted to his chosen career,” since “[t]hat career

is over, and his potential to commit this particular type of crime has been eliminated.”); United

States v. Gaind, 829 F. Supp. 669, 671 (S.D.N.Y. 1993), aff’d, 31 F.3d 73 (2d Cir. 1994)

(“Elimination of the defendant’s ability to engage in similar or related activities—or indeed any

major business activity—for some time, and the substantial loss of assets and income resulting

from this … constitutes a source of both individual and general deterrence.”); Gupta, 904 F.

Supp. 2d at 355 (“As to specific deterrence, it seems obvious that, having suffered such a blow to

his reputation, Mr. Gupta is unlikely to repeat his transgressions, and no further punishment is

needed to achieve this result.”)

       A non-custodial sentence with a period of home confinement is also sufficient to further

the goal of general deterrence. The details of Mr. Aiyer’s case have been widely publicized for

the world to read—a Google search for the name “Akshay Aiyer” yields over 1,300 results, most

of which detail Mr. Aiyer’s indictment, trial, and conviction—and his case has undoubtedly been

closely followed by those in the FX industry. Mr. Aiyer’s public humiliation and the loss of his

career are readily apparent to everyone in the finance world and, with the “significant

punishment” of probation and home confinement, are sufficient to send a strong message of

deterrence to any would-be offenders. Leitch, 2013 WL 753445, at *12 (emphasis in original);




                                                 55
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 63 of 82




see also Ex. O, Sentencing Transcript at 90:1-14, United States v. Connolly, No. 16 Cr. 370

(S.D.N.Y. Oct. 24, 2019) (“Connolly Sentencing Tr.”) (sentencing the defendants—who were

convicted in connection with a LIBOR manipulation conspiracy—to non-custodial sentences and

noting, “[A] long period of incarceration for these defendants is simply not needed to accomplish

the goal of general deterrence. The players in the market have witnessed their arrest, … the loss

of jobs and employability, the financial stress on them and their families, the loss of status in the

community … all collateral consequences that play into general deterrence.”); Ex. M, Mannix

Sentencing Tr. at 55:11-56:6 (“As for the need of this sentence to afford adequate deterrence to

criminal conduct and to protect the public from further crimes of the defendant, a probation

sentence will allow supervising officers to monitor the defendant’s behavior … the public will be

protected through the oversight of the probation office. As for deterrence, this very public and

publicized conviction alone will deter both the defendant through specific deterrence and others

in similar occupations through general deterrence.”); United States v. Coughlin, No. 06-20005,

2008 WL 313099, at *6 (W.D. Ark. Feb 1, 2008) (noting the “severely punitive quality of

probation” and holding that a sentence of probation and home detention was “capable of

deterring corporate executives like [the defendant], who cherish their freedom of movement and

right of privacy, from engaging in conduct similar to [the defendant]’s”); United States v.

Musgrave, 647 F. App’x 529, 533 (6th Cir. 2016) (affirming a sentence of probation and home

confinement, and noting that the district court “correctly explained that ‘[t]here is no justice in

imposing a sentence merely to make an example out of a defendant’”).

       The imposition of a sentence of imprisonment is not necessary to achieve the goal of

general deterrence. The National Institute of Justice—the research, development, and evaluation

agency of the U.S. Department of Justice—has found that prison sentences are not generally




                                                 56
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 64 of 82




effective in deterring crime and that “it is the certainty of being caught that deters a person from

committing crime, not the fear of being punished or the severity of the punishment.” (Ex. P,

National Institute of Justice, Five Things About Deterrence at 1-2 (May 2016) (concluding, inter

alia, that “the chance of being caught is a vastly more effective deterrent than even draconian

punishment,” that “[s]ending an individual convicted of a crime to prison isn’t a very effective

way to deter crime,” and that “prison sentences … are unlikely to deter future crime,” and noting

that there is no “evidence that the deterrent effect increases when the likelihood of conviction

increases”); see also Ex. Q, Michael Tonry, Purposes and Functions of Sentencing, 34 Crime &

Just. 1, 28–29 (2006) (concluding that “certainty and promptness of punishment are more

powerful deterrents than severity” and “increases in severity of punishments do not yield

significant (if any) marginal deterrent effects,” and noting that “[t]hree national Academy of

Sciences panels” and “every major survey of the evidence” have all reached the same

conclusion).)

       D.       A Sentence With A Period Of Home Confinement Is Appropriate To Avoid
                Unwarranted Sentence Disparities.

       One of the aims of Section 3553(a) is to avoid unwarranted sentence disparities among

similarly-situated individuals. 18 U.S.C. § 3553(a)(6) (The Court “shall consider the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.”). This Section 3553(a) factor strongly supports a sentence of

probation with a special condition of a period of home confinement.

                1.     A Non-Incarceratory Sentence Avoids Unwarranted Sentence Disparities
                       With Other Foreign Exchange Traders.

       As discussed above, Mr. Aiyer’s arrest was the a result of a large, multi-year

investigation into the foreign exchange industry that resulted in widely publicized settlements

and major financial institutions paying billions of dollars in fines. (See supra at 45-46.) Foreign


                                                 57
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 65 of 82




exchange traders at many of the major financial institutions engaged in conduct similar to the

behaviors at issue in this case, and at least 50 of these traders were eventually terminated from

their jobs as a result. (See id.) Notwithstanding the widespread nature of the conduct, Mr. Aiyer

is one of only a handful of individuals criminally prosecuted for Sherman Act violations, and the

others have either been acquitted (i.e., the defendants in United States v. Usher), or have evaded

conviction, or, in the case of Mr. Katz and Mr. Cummins, have reached agreements with the

Government pursuant to which they will likely receive more lenient sentences than Mr. Aiyer.

       Mr. Katz and Mr. Cummins—individuals who, as explained above, are more culpable

than Mr. Aiyer (see supra at 28-33)—will likely receive non-incarceratory sentences because

they pleaded guilty—an option not realistically available to Mr. Aiyer due to the immigration

consequences that accompany a conviction—and served as cooperating witnesses for the

Government. Nicholas Williams, who engaged in the same conduct as his fellow members of

the Rand Chat Room, was not even charged and likely will not receive any form of criminal

punishment. Mr. Aiyer is therefore the only member of the alleged conspiracy at risk of

receiving a sentence of imprisonment—a result that would fly in the face of Section 3553(a)(6)’s

recommendation to minimize sentencing disparities, particularly considering the greater

culpability of his coconspirators.

       Courts in the Southern District of New York have previously varied from the Guidelines’

recommendation in sentencing a defendant convicted of violating Section 1 of the Sherman Act

where the defendant’s coconspirators, most of whom were cooperating with the government,

would not serve time in prison. (See, e.g., Ex. R, Hearing Transcript at 13:8-15:14, United States

v. Savarese et al., No. 05-cr-516 (GEL) (S.D.N.Y. Jan. 20, 2006) (“Savarese Hearing Tr.”)

(stating that “it d[id]n’t look right on the face of it” that the defendant was the only member of




                                                 58
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 66 of 82




the conspiracy who stood to serve time in prison, given that he was not alleged to be the

ringleader of the conspiracy, and requesting a rationale from the prosecution for this potential

disparity other than “the naked fact that some folks [the cooperating witnesses] signed on the

dotted line in the way that the government likes.”)10; see also Ex. S, Sentencing Transcript at

8:5-9, 41:6-19, United States v. Savarese, et al., No. 05-cr-516 (“Savarese Sentencing Tr.”)

(S.D.N.Y. April 28, 2006).) Similarly, in giving the defendants in United States v. Connolly

non-custodial sentences, Judge McMahon disregarded the Guidelines recommendation of

imprisonment in part because the recommendation was “out of line with similarly situated

defendants who have committed the same crime,” none of whom would serve any time in prison.

(Ex. O, Connolly Sentencing Tr. at 87:10-88:6.) The court also noted that it would not allow the

government to “make an example” out of the defendants in that case by imposing a lengthy

sentence on them as “proxy wrongdoers” for hundreds of individuals at financial institutions in




10
   “I’m … concerned about disparity in sentencing. We are supposed to see what we can do to see to it that similarly
situated people are treated similarly. And, in particular, I would think that applies when we’ve got a number of
people engaged in the same conspiracy. A number of people have pled guilty to this conspiracy. … It is further
complicated because … of the individual human beings who were running this conspiracy, of the six who have been
charged, five have now been convicted, none have been sentenced and four of the five, all but [the defendant] Mr.
Savarese, are cooperating with the authorities. Now, cooperation is … necessary and cooperation usually leads to
lower sentences. On the other hand, that tends to suggest to me that if things take their normal course, … of the five
who are guilty of this conspiracy, four of them are very likely not to go to jail and Mr. Savarese stands as the one
who is left. … Maybe the reason is he was the ring leader and the other four cooperated against him and the
government went to get him. That would make a reason why he might have to go to jail and the others not. On the
other hand, no one is contending … that Mr. Savarese is somehow the most culpable of these individuals. … It may
be rational[ ] that for whatever set of reasons it comes out that Mr. Savarese goes to jail and nobody else does. But
it doesn’t look right on the face of it …” (Ex. R, Savarese Hearing Tr. at 13:8-17:12.)



                                                         59
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 67 of 82




the United States and abroad who participated in the same LIBOR manipulation conduct as the

defendants but who were not charged. (Id. at 85:1-86:12.)11

         Mr. Katz and Mr. Cummins also testified at length about other foreign exchange traders

with whom they engaged in the same behaviors at issue in this case, none of whom were ever

charged. As discussed above, these traders—including the members of the “Old Gits” chatroom,

which did not include Mr. Aiyer, as well other individuals—participated in the conspiracy to

which Mr. Katz and Mr. Cummins pleaded guilty, and which began as early as 2001. (See supra

at 30-31.) These coconspirators of Mr. Katz and Mr. Cummins, despite engaging in behavior

identical to that underlying Mr. Aiyer’s conviction, were never prosecuted, much less convicted

and sentenced to prison.

         In re Foreign Exchange Benchmark Rates Antitrust Litigation further demonstrates the

pervasiveness of coordination amongst foreign exchange traders—in that case, to manipulate fix

prices—and highlights the number of traders who participated in such conduct but who were

never charged. 74 F. Supp. 3d 581 (S.D.N.Y. 2015). The complaint in that case alleged that

foreign exchange traders at the twelve defendant banks “used electronic communications to meet

and conspire for over a decade,” starting in 2003—long before Mr. Aiyer starting working as a

foreign exchange trader—and that “chat rooms, with evocative names such as ‘The Cartel,’ ‘The

Bandits’ Club,’ ‘The Mafia,’ and ‘One Team, One Dream,’ were the primary sites of



11
  “[The defendants] were participants along with many other people, a few of whom have been indicted here and
abroad, most of them have not, in a massive effort, one that went on at many if not all of the submitting banks over a
course of years to manipulate LIBOR to benefit the banks’ trading positions … [T]he government has used Mr.
Connolly and Mr. Black, as well as a few other people … as proxy wrongdoers, to make them an example for the
wrongdoings of those two [financial] institutions … and for similar wrongdoing of other unindicted institutions as
well. … [The government] now asks the Court to impose excessively large punishments … because of a far more
widespread problem in which hundreds of other people at Deutsche Bank and elsewhere were also wrongdoers, and
the government asks that I do that to make an example of them. … I yet cannot make [the defendants] scapegoats
for the sins of the entire industry. They stand convicted of crimes for which they will be punished, and that is all
they will be punished for.” (Id.)



                                                         60
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 68 of 82




conspiracy.” Id. at 587. None of the traders whose conduct prompted the In re Foreign

Exchange plaintiffs to pursue legal action against the defendant banks—except for the

defendants in United States v. Usher—were ever charged.

         Given the fact that many other individuals in the foreign exchange industry who engaged

in the same conduct as Mr. Aiyer, including individuals who were much more culpable, have

never been—and will never be—prosecuted, let alone imprisoned, Mr. Aiyer should be given a

non-incarceratory sentence to avoid unwanted sentencing disparities.

                  2.       A Non-Incarceratory Sentence Avoids Unwarranted Sentence Disparities
                           With Other Antitrust Defendants Sentenced In The Southern District Of
                           New York.

         Courts in the Southern District of New York have routinely given defendants convicted

of Sherman Act violations non-custodial sentences or minimal prison time, often departing from

the Guidelines’ recommended sentences.12 Publicly available information about the sentences

imposed on Sherman Act defendants over the past twenty years in the Southern District of New

York shows that these sentences have seldom exceeded one year, and approximately half of

individual defendants have received probationary sentences. (See Ex. T, Chart of Sherman Act




12
  (See, e.g., Ex. U, Sentencing Transcript at 4:8-9, 6:24-7:2, United States v. Apfelbaum, No. 02-cr-106 (JES)
(S.D.N.Y. March 31, 2004) (varying from the Guidelines sentence of 8 to 14 months of imprisonment and
sentencing the defendant to three years of probation); Ex. S, Savarese Sentencing Tr. at 8:5-9, 41:6-19 (varying from
the Guidelines sentence of 12 to 18 months and sentencing the defendant to 24 months of probation, with a
requirement that for the first 12 months, the defendant must reside at a community confinement corrections facility
for three days of each week); Ex. V, Sentencing Transcript at 3:7-16, 51:22-52:3, United States v. Levy, et al., 1:00-
cr-00596 (S.D.N.Y. Oct. 17, 2001) (sentencing the defendant to six weeks in prison and one year of supervised
release, despite the Guidelines recommendation of 12-18 months); United States v. Spadola, No. 1:06-cr-00898,
ECF No. 18 (S.D.N.Y. Aug. 24, 2007) (sentencing the defendant to three years of probation on Sherman Act count);
United States v. Briggin, No. 1:02-cr-01431, ECF No. 19 (S.D.N.Y. May 4, 2006) (sentencing the defendant to three
years of probation on Sherman Act count); United States v. Montgomery, No. 1:02-cr-01308, ECF No. 12 (S.D.N.Y.
May 6, 2004) (sentencing the defendant to two years of probation); United States v. Doody, No. 1:00-cr-00602, ECF
No. 8 (S.D.N.Y. Oct. 18, 2001) (sentencing the defendant to 12 months of probation); United States v. Schenider,
No. 1:00-cr-00597, ECF No. 17, 19 (S.D.N.Y. Oct. 16, 2001) (sentencing defendants to five years of probation with
one year of home confinement).)



                                                         61
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 69 of 82




Sentences in S.D.N.Y. from 2000-2020.)13 The Second Circuit has also affirmed such sentences.

See, e.g., SKW Metals & Alloys, Inc., 6 F. App’x. at 66 (affirming a sentence of four months’

home confinement and 18 months’ probation). Courts in other jurisdictions have similarly

imposed probationary sentences on Sherman Act defendants.14

        Even the shorter sentences given in Sherman Act cases may overstate the sentence length

appropriate in this case, due to the unique and complex nature of the charged conduct here. There

are few, if any, factually comparable criminal antitrust cases in this jurisdiction that can serve as

an effective guide for sentencing, since the vast majority of Sherman Act cases involve

straightforward instances of customer allocation, procurement auctions, group boycotts, and the

like—behaviors that, unlike the currency trading conduct at issue in this case, are clear-cut

antitrust violations. As discussed above (supra at 45-47), it is not apparent that Mr. Aiyer

engaged in conduct he understood to be illegal. As such, Mr. Aiyer is less culpable than those

defendants who understood the illegality of the conduct for which they were convicted under the

Sherman Act. (See Ex. M, Mannix Sentencing Tr. at 53:14-54:3 (noting that because the

defendant “did not believe [the] agreement was an obvious and per se violation of the Sherman

Antitrust Act” and “operated within the terms of [the] agreement as if it were legal,” the

defendant’s “culpability is reduced.”).)




13
   Mr. Aiyer compiled most of the information contained in Exhibit T from the website of Transactional Records
Access Clearinghouse (TRAC), a “data gathering, data research and data distribution organization” associated with
Syracuse University that collects data from the federal government, mostly under the Freedom of Information Act
(FOIA). See https://trac.syr.edu/aboutTRACgeneral.html. Mr. Aiyer also included case information gathered from
targeted Westlaw and Bloomberg Law searches.
14
  (See, e.g., Ex. M, Mannix Sentencing Tr. at 56:4-6 (varying from the Guidelines sentence of 18 to 24 months of
imprisonment to one year of probation).)



                                                       62
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 70 of 82




        Outside of the Sherman Act context, courts have often imposed non-custodial or minimal

prison sentences in white collar crime cases where the offense conduct was both more serious and

blatant than Mr. Aiyer’s conduct.15

III.    Special Considerations Applicable To Mr. Aiyer Weigh In Favor Of A Sentence Of
        Probation With A Period of Home Confinement.

        A.       The Severity Of The Potential Consequences Of Mr. Aiyer’s Immigration
                 Status Supports A Non-Custodial Sentence.

        Mr. Aiyer’s status as a non-citizen has serious repercussions for any term of

imprisonment that he may serve. The disparate treatment provided non-citizen prisoners, as

compared with their citizen counterparts, means that any sentence of imprisonment given to Mr.

Aiyer would be significantly harsher than the same sentence given to an identically-situated

citizen defendant. Furthermore, if Mr. Aiyer receives a sentence of imprisonment, such a

sentence increases the likelihood that he will afterwards be taken into in the custody of ICE and

that removal proceedings will be commenced against him. Finally, if Mr. Aiyer is given a

sentence of imprisonment of one year or more, as distinct from a sentence of imprisonment of

less than one year, he is far more likely to be held without bail in ICE detention during the

pendency of any removal proceedings, which he would contest. Given the severity of the



15
   See, e.g., United States v. Thompson, No. 14-cr-00272 ECF No. 268 (S.D.N.Y. Nov. 22, 2016) (sentencing the
defendant trader to three months in jail on wire fraud charges in connection with a scheme to rig LIBOR rates);
United States v. Prosperi, 686 F.3d 32, 44, 50 (1st Cir. 2012) (affirming variance from Guidelines range of 87 to
108 months of imprisonment to non-custodial sentences in case where defendants were convicted of years-long
fraud scheme in which they provided concrete for a federally funded construction project and created false
documentation); United States v. Howe, 543 F.3d 128, 128-132 (3d Cir. 2008) (affirming variance from Guidelines
range of 18 to 24 months of imprisonment to a non-custodial sentence where government contractor was convicted
of defrauding the United States Air Force of $150,000 and “engaged in a sustained effort to obstruct the
investigation in order to hide his crime”); United States v. Musgrave, 647 F. App’x 529, 538 (6th Cir. 2016)
(affirming variance from Guidelines range of 57 to 71 months of imprisonment to one day of imprisonment and five
years of supervised release, where defendant was convicted of defrauding a bank and the Small Business
Association, causing the SBA to lose approximately $1.7 million); United States v. DiAmbrosio, No. 04 Cr. 66, 2008
WL 732031 (E.D. Pa. Mar. 13, 2008) (varying from the Guidelines range of 46 to 57 months of imprisonment to a
non-custodial sentence and $2.1 million in restitution where the defendant was convicted by a jury of defrauding a
securities option trading firm of $2.8 million).



                                                       63
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 71 of 82




potential consequences of Mr. Aiyer’s non-citizen status, as described below, his status should be

considered in determining what sentence is appropriate.

        The fact that Mr. Aiyer’s status as a non-citizen will necessarily result in a more severe

punishment than an otherwise identical citizen defendant would experience if given the same

sentence is of utmost relevance in determining his sentence. In United States v. Connolly, Judge

McMahon concluded that the defendant, Gavin Black, who had been convicted of wire fraud

charges in connection with a LIBOR manipulation conspiracy, should not be sentenced to any

term of incarceration due to his status as a non-citizen and the disparate treatment he would

receive as a result:

          If I could sentence Mr. Black to a term of incarceration -- a brief term of
          incarceration -- knowing that he would go to a facility appropriate to his
          criminal conduct, I would do it. But I know that I can’t. I know that simply
          because he is a non[-]citizen -- and I use that term advisedly, he is not an
          illegal alien – [b]ut because he is a non-citizen, he will not be eligible to serve
          his sentence in the same way that any American citizen who stood convicted
          of this crime would serve. And that’s not right. And for reasons that are
          incomprehensible to me, were I to sentence him to a short term of
          imprisonment – which would be served in a private facility and not at some
          place like FCI Allenwood … -- for reasons I cannot comprehend, at the end of
          that term he could not walk out the door and be picked up by [his attorney]
          Mr. Levine and taken to the airport. He would be treated like an illegal alien,
          and he would be released into the custody of ICE, and at some point long after
          my intended sentence had expired he would be deported. And that’s not right.
          … I can’t bring myself to impose a sentence of incarceration in the United
          States for Mr. Black.

(Ex. O, Connolly Sentencing Tr. at 91:8-92:13.)

        As described below, Mr. Aiyer’s immigration status will result in the same disparate

treatment to which Mr. Black would have been subject—namely, imprisonment in a private

prison, followed by prolonged detention in an ICE facility, which Judge McMahon determined

was simply “not right.” Id. This Court should determine for the same reasons that Mr. Aiyer

also should not be sentenced to a term of imprisonment.



                                                  64
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 72 of 82




                1.      The Effect Of Mr. Aiyer’s Non-Citizen Status On Imprisonment
                        Conditions.

        Mr. Aiyer is a first-time, non-violent offender who, but for his immigration status, would

be eligible for placement in a minimum-security facility, such as a federal prison camp, for the

duration of any sentence of imprisonment. (See Ex. W, Fed. Bureau of Prisons Program

Statement 5100.08, Inmate Security Designation and Custody Classification at ch. 1, p. 2 (Sept.

12, 2006); id. at ch. 5, p. 12.) However, because Mr. Aiyer is not a U.S. citizen, he will be

designated as a “deportable alien” and required to be housed in at least a low security level

institution. (Id. at ch. 5, p. 9 (describing the Public Safety Factor (“PSF”) designation

“Deportable Alien” as: “A male or female inmate who is not a citizen of the United States. All

long-term detainees will have this PSF applied. When applied, the inmate or the long-term

detainee shall be housed in at least a Low security level institution.”); id. at ch. 5, p. 12.) Mr.

Aiyer will be treated as a “deportable alien” for purposes of designation to a facility simply

because he is not a citizen, and despite the fact that he is and always has been lawfully in the

United States and will contest deportation.

        Moreover, pursuant to a 2018 BOP Memorandum, Mr. Aiyer’s non-citizen status dictates

that the BOP will assign him to a privately-run, for-profit prison. (See Ex. X, Bureau of Prisons

Memorandum for Chief Executive Officers, Increasing Population Levels in Private Contract

Facilities (Jan. 24, 2018) (stating that “eligible inmates”—i.e., “male, non-U.S. citizen[s]” with

“90 months or less remaining to serve on their sentence,” who are “classified as Low security

with IN custody” and assigned a low medical and mental health care level—must be submitted

for “re-designation to the Designation and Sentence Computation Center for transfer

consideration to private contract facilities.”).)




                                                    65
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 73 of 82




       Most non-citizen federal prisoners are placed in “Criminal Alien Requirement” or “CAR”

prisons, all of which are run by for-profit corporations, and hold non-citizen prisoners. (See Ex.

Y, Emma Kaufman, Segregation by Citizenship, 132 Harv. L. Rev. 1379, 1403 (2019); Ex. Z,

Nathaniel Meyersohn, Justice Department Seeks Increase in Private Prison Beds, CNN (May 19,

2017) (“These [CAR] prisons hold 21,287 inmates, 96% of whom are non-US citizens, according

to a Bureau of Prisons spokesman.”).) These non-citizen prisoners live “in harsh conditions with

higher rates of prison violence and reduced access to family and counsel,” in institutions with

“unusually poor” healthcare, overcrowding, and higher rates of solitary confinement, lockdowns,

and deaths in custody than comparable BOP institutions. (Ex. Y, Kaufman, supra at 1408-09;

see also Ex. AA, ACLU, Warehoused and Forgotten: Immigrants Trapped in Our Shadow

Private Prison System at 3 (June 2014) (“ACLU Report”) (investigative report finding that the

men held in CAR prisons are “subjected to shocking abuse and mistreatment, and discriminated

against by BOP policies that impede family contact and exclude them from rehabilitative

programs”); Ex. BB, Seth Freed Wessler, ‘This Man Will Almost Certainly Die,’ THE NATION

(Jan. 28, 2016) (documenting, based on 9,000 pages of BOP medical records, the “inadequate

medical care” available in privatized, immigrant-only prisons, which has caused the “premature

deaths” of dozens of prisoners); Ex. CC, Lauren-Brooke Eisen, Inside Private Prisons: An

American Dilemma in the Age of Mass Incarceration, at 139 (Columbia Univ. Press 2018)

(“Private detention centers frequently receive complaints of substandard conditions: bad food,

inadequate medical care, allegations of sexual abuse, too few lawyers, and no due process.”).)

       In a 2016 report, the Office of the Inspector General at the Department of Justice found

that private prisons, also called contract prisons, “incurred more safety and security incidents per

capita than comparable BOP institutions,” and that “the BOP onsite monitors were not verifying




                                                 66
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 74 of 82




each month whether inmates in contract prisons were receiving basic medical care.” (Ex. DD,

Office of the Inspector General, United States Department of Justice, Review of the Federal

Bureau of Prisons’ Monitoring of Contract Prisons (August 2016), at i-ii, 32; see also Ex. EE,

Cody Mason, The Sentencing Project, Too Good to be True: Private Prisons in America, at 11-

12 (Jan. 13, 2012) (“Studies have found that assaults in private prisons can occur at double the

rate found in public facilities. Researchers also find that public facilities tend to be safer than

their private counterparts and that privately operated prisons appear to have systemic problems in

maintaining secure facilities.”) (internal citations and quotations omitted).) Furthermore, private

prisons are exempt from requirements that would necessitate the disclosure of this troubling data.

(See Ex. AA, ACLU Report at 5 (“[T]hese private prisons operate in the shadows, effectively

free from public scrutiny. By statute, most of their records are exempt from the open records

laws that apply to other federal prisons. … BOP fails to subject its private prison contractors to

adequate oversight and accountability, and it fights to avoid public disclosure of basic

information about these prisons.”).) In sum, CAR prisons “represent a new model of prison

management … an emergent penology in which noncitizens are punished differently than

citizens of the United States.” (Ex. Y, Kaufman, supra at 1408.)

       In addition to the difficult conditions Mr. Aiyer would face in a CAR institution, the fact

that Mr. Aiyer is not a U.S. citizen makes it likely that the prison where he would serve any

sentence would be geographically remote from his home, partner, and friends. Although BOP

generally attempts to hold prisoners within 500 miles of the location where they have the most

“community and/or family support,” non-citizens are not afforded this consideration and are

often placed in prisons much farther from their homes. (Id. at 1411 (quoting Fed. Bureau of

Prisons Program Statement 5100.08 at ch. 7, p. 4).) Nearly all non-citizen prisoners are subject




                                                  67
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 75 of 82




to immigration detainers, and BOP expressly exempts prisoners with detainers from its 500-mile

rule, including long-term legal residents. (See id. at 1400 n.149, 1411.) As a result, non-citizen

prisoners can be transferred anywhere in the country, and more than half of all CAR prisoners

are held over 500 miles from home. (Id. at 1411.)

       Mr. Aiyer’s status as a non-citizen has further consequences for the prospect of prerelease

custody. Generally, BOP is required to “ensure that a prisoner serving a term of imprisonment

spends a portion of the final months of that term (not to exceed 12 months) under conditions that

will afford that prisoner a reasonable opportunity to adjust to and prepare for the reentry of that

prisoner into the community,” including a halfway house. 18 U.S.C. § 3624(c)(1). However,

because of his status as a non-citizen, Mr. Aiyer is not eligible for placement in a halfway house.

(See Ex. FF, Fed. Bureau of Prisons Program Statement 7310.04, Community Corrections Center

Utilization and Transfer Procedures, at 10 (Dec. 16, 1998) (“Inmates in the following categories

shall not ordinarily participate in CCC programs: … Inmates who are assigned a ‘Deportable

Alien’ Public Safety Factor.”).)

               2.      The Potential Immigration Consequences Of Sentencing: Deportation And
                       ICE Detention.

       Critically, Mr. Aiyer’s conviction makes him subject to possible deportation. See 8

U.S.C. § 1227(a)(2)(A)(i) (“Any alien … in and admitted to the United States shall … be

removed if the alien is within one of more of the following classes of deportable aliens: … Any

alien who – (I) is convicted of a crime involving moral turpitude committed within five years …




                                                 68
         Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 76 of 82




after the date of admission,16 and (II) is convicted of a crime for which a sentence of one year or

longer may be imposed.”). The possibility of Mr. Aiyer’s deportation is a collateral effect of

sentencing that must be considered in determining his sentence. See United States v. Chong, No.

13-CR-570, 2014 WL 4773978, at *4 (E.D.N.Y. Sept. 24, 2014) (holding that “Section 3553

should now be interpreted as requiring district courts to weigh the prospect of deportation, which

is ‘an integral part—indeed, sometimes the most important part—of the penalty that may be

imposed on noncitizen defendants[,]’ when imposing a sentence.” (quoting Padilla v. Kentucky,

559 U.S. 356, 364 (2010))); see also United States v. Thavaraja, 740 F.3d 253, 262-63 (2d Cir.

2014) (“In determining what sentence is ‘sufficient, but not greater than necessary,’ to serve the

needs of justice, 18 U.S.C. § 3553(a), a district court may take into account the uncertainties

presented by the prospect of removal proceedings and the impact deportation will have on the

defendant and his family.”); Stewart, 590 F.3d at 141-42 (“It is difficult to see how a court can

properly calibrate a ‘just punishment’ if it does not consider the collateral effects of a particular

sentence.”).)

         Following the completion of any term of imprisonment, Mr. Aiyer will likely be taken

into the custody of ICE and removal proceedings will likely be commenced against him. See 8

U.S.C. § 1226(a) (“On a warrant issued by the Attorney General, an alien may be arrested and

detained pending a decision on whether the alien is to be removed from the United States.”); see

also Ex. Y, Kaufman, supra at 1408 (“[M]ost CAR prisoners are sent to immigration detention




16
  Mr. Aiyer contends that antitrust violations are not crimes of moral turpitude and will challenge this
characterization if ICE commences removal proceedings against him. The Antitrust Division takes the official
position that antitrust offenses are crimes of moral turpitude, although it regularly waives this characterization in the
case of cooperating non-citizens. (See Ex. GG, March 15, 1996 Memorandum of Understanding Between the
Antitrust Division of the United States Department of Justice and the Immigration and Naturalization Service of the
United States Department of Justice; see also Ex. HH, Grannon, Eric, Are Antitrust Violations Crimes Involving
Moral Turpitude?, The National Association of Criminal Defense Lawyers (April 2012).)



                                                           69
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 77 of 82




centers at the end of their prison sentences”). Pursuant to Section 1226(c)(1) of Title 8 of the

United States Code, certain non-citizens are subject to mandatory detention requirements while

removal proceedings are pending, including those who have been convicted of a crime of moral

turpitude and sentenced to at least one year in prison. See 8 U.S.C. § 1226(c)(1)(C) (“The

Attorney General shall take into custody any alien who … is deportable under section

1227(a)(2)(A)(i) of this title on the basis of an offense for which the alien has been sentence[d]

to a term of imprisonment of at least 1 year.”) (emphasis added); 8 USC § 1227(a)(2)(A)(i).

       If a non-citizen does not fall within one of the mandatory detention categories set forth in

Section 1226(c)(1)(C), he or she can be released on bail pending final resolution of the removal

proceedings. See 8 U.S.C. § 1226(a)(2) (“[T]he Attorney General … may release the alien on …

bond of at least $1,500 with security approved by, and containing conditions prescribed by, the

Attorney General; or … conditional parole.”). A non-citizen will be released on bail if it is

determined that he or she is (1) not a danger to society; and (2) not a flight risk. See Medley v.

Decker, No. 18-CV-7361 (AJN), 2019 WL 7374408, at *4 (S.D.N.Y. Dec. 11, 2019).

       If, however, ICE determines that Mr. Aiyer falls within one of the mandatory detention

categories, Mr. Aiyer can be released on bail only if he can establish that the Department of

Homeland Security “is substantially unlikely to establish at the merits hearing, or on appeal, the

charge or charges that would otherwise subject the alien to mandatory detention.” In re Joseph,

22 I. & N. Dec. 799, 803, 806 (1999)

       In short, the difference between a sentence of imprisonment of less than one year and a

sentence of imprisonment of one year or more is likely the difference between Mr. Aiyer’s being

detained in ICE custody while he contests removal, however long this process takes, and his

being free on bail during these proceedings.




                                                 70
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 78 of 82




       A review of ICE detention facilities by the Office of the Inspector General at the

Department of Homeland Security revealed “immediate risks or egregious violations of detention

standards … including nooses in detainee cells, overly restrictive segregation, inadequate

medical care, unreported security incidents, and significant food safety issues,” as well as

“dilapidated and moldy” bathrooms, failure to provide detainees with “appropriate clothing and

hygiene items to ensure they could properly care for themselves,” and generally “unsafe and

unhealthy conditions to varying degrees at all of the facilities [they] visited.” (Ex. II, Office of

the Inspector General, Department of Homeland Security, Concerns about ICE Detainee

Treatment and Care at Four Detention Facilities (June 3, 2019).)

       B.      A Sentence Of Home Confinement Is Appropriate Given The Unprecedented
               Global Pandemic.

       The Court should sentence Mr. Aiyer to home confinement, rather than a term

imprisonment, given the current unprecedented global pandemic. As the Court is aware, since

the first case of COVID-19—also referred to as the “coronavirus”—was documented in

December 2019, the virus has spread widely and rapidly. Although the number of cases grows

by the hour, at the time of this memorandum, United States currently has over 300,000 cases—

the highest number of cases of any nation—with New York serving as the epicenter of the virus.

       One population at heightened risk of contracting the virus is the approximately 2.3

million inmates detained in state and federal prisons across the United States. (See Ex. JJ,

Kimberly Kindy, Emma Brown & Dalton Bennett, ‘Disaster waiting to happen’: Thousands of

inmates released as jails and prisons face coronavirus threat, The Washington Post (March 25,

2020); Ex. KK, Josiah Bates, ‘We Feel Like All of Us Are Gonna Get Corona. Anticipating

COVID-19 Outbreaks, Rikers Island Offers Warning For U.S. Jails, Prisons, TIME Magazine

(March 24, 2020) (“Once the coronavirus is introduced into the [prison or jail] setting it would



                                                  71
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 79 of 82




be extremely difficult to control its spread”) (internal citations and quotations omitted).) A

prison is the ideal environment for pandemics to grow and spread: “[O]vercrowded jail, prison,

and immigration detention facilities [ ] force people together in close quarters without access to

proper hygiene or medical care, sometimes living barracks-style in gyms or other open spaces,

breathing the same recycled air for up to 23 hours per day.” (See Ex. LL, Joint Statement from

Elected Prosecutors on COVID-19 and Addressing the Rights and Needs of Those in Custody

(March 25, 2020), at 1.) Inmates across the country have already been infected with the virus,

and the number of confirmed cases in prisons is certain to increase in the coming weeks and

months. (See Ex. KK, Bates, supra at 3; Ex. JJ, Kindy, supra at 1; Ex. QQ, Katie Benner, Barr

Expands Early Release of Inmates at Prisons Seeing More Coronavirus Cases, The New York

Times (Apr. 3, 2020).)

       To protect the prison population from the virus, prosecutors, senators, and non-profit

organizations, among others, are calling for prison reforms. For example, a group of elected

prosecutors from across the country issued a joint statement, acknowledging that “[a]n outbreak

of the coronavirus in these custodial facilities would not only move fast, it would potentially be

catastrophic.” (Ex. LL, Joint Statement from Elected Prosecutors on COVID-19 at 1.) The

statement “urge[s] local officials to stop admitting people to jail absent a serious risk to the

physical safety of the community” and “[p]olicymakers, prosecutors and criminal justice leaders

… [to] also take steps to dramatically reduce detention and the incarcerated population.” (Id. at

2.) These prosecutors insist that individuals who “pose no immediate physical threat to the

community” should be released and assert that “[e]ven after the urgent threat of the coronavirus

subsides, these sensible and smart policies should remain.” (Id. at 2, 4.)




                                                  72
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 80 of 82




       At the end of March, a group of bipartisan senators sent a letter to the Attorney General

and the Director of the Federal of Bureau of Prisons “express[ing] [their] serious concern for the

health and wellbeing of federal prison staff and inmates in Federal custody.” (Ex. MM, Letter

from Senators to Attorney General Barr and Director Carvajal (March 23, 2020), at 1.) The

Senators’ letter pleads for the release of the “most vulnerable inmates … or transfer[ ] to home

confinement.” (Id.)

       At the local level, states have taken immediate action to protect the prison populations:

“In New Jersey, over 1,000 inmates are scheduled to be released from the county jail in what’s

believed to be the biggest preventative act any jail or prison administration has taken in response

to the pandemic. California, Ohio and Oklahoma are among other states processing inmate

releases.” (See Ex. KK, Bates, supra at 6.)

       At the federal level, the Department of Justice submitted proposed legislation to Congress

to combat the issues created by COVID-19. One of the Department of Justice’s proposals would

allow the Bureau of Prisons to “have the discretion to expand the use of home confinement pass

[sic] our current limitations of 10% of the term of imprisonment or 6 months.” (See Ex. NN,

Department of Justice Proposals for Addressing Issues Created by the COVID-19 Pandemic, Tab

H: BOP Provisions for COVID-19 Response, at II.) Seemingly in furtherance of the Department

of Justice’s proposed legislation, on March 26, 2020, Attorney General Barr “directed the federal

Bureau of Prisons to begin identifying older and medically at-risk inmates for release to home

confinement.” (Ex. OO, Tom McParland, US AG Barr Seeks to Expand Home Confinement to

Halt Coronavirus Spread in Federal Prison, New York Law Journal (March 26, 2020), at 1.) On

April 3, 2020, Attorney General Barr “expand[ed] the group of federal inmates eligible for early

release” and “intensif[ied] the push to release prisoners to home confinement because




                                                73
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 81 of 82




‘emergency conditions’ created by the coronavirus have affected the ability of the bureau to

function.” (Ex. QQ, Benner, supra at 1.)

       Moreover, courts in the Southern District of New York have ordered the release of

individuals with certain medical conditions from prison and the custody of ICE. See United

States v. Hernandez, 18-cr-834 (S.D.N.Y. Apr. 2, 2020), ECF No. 451; Basank v. Decker, 20-cv-

2518 (AT) (S.D.N.Y. March 26, 2020), ECF No. 11; Coronel v. Decker, No. 20-cv-2472 (AJN)

(S.D.N.Y. March 27, 2020), ECF No. 26. For example, Judge Engelmayer recently ordered a

defendant—who pleaded guilty to multiple counts of racketeering, firearms offenses, and drug

trafficking—to serve the remaining four months of his sentence in home detention, noting that

“COVID-19 presents a heightened risk for incarcerated defendants … with respiratory ailments

such as asthma.” Hernandez, 18-cr-834, at *5. Judge Nathans ordered the release of an ICE

detainee because of ICE’s failure to meet the needs of detainees who are particularly at risk

because of COVID-19, noting that “the Department of Homeland Security’s own medical subject

matter experts state that the agency has a track record … of failing to develop early detection and

containment protocols for infectious diseases outbreaks.” Coronel, No. 20-cv-2472 (AJN), at *9

(internal citations and quotations omitted).

       Given the current global health crisis, and consistent with the actions taken at the state

and federal levels in response to COVID-19, a sentence of probation with a period of home

confinement is warranted. Mr. Aiyer is non-violent, first-time offender and poses no risk to the

safety of his community. Moreover, Mr. Aiyer suffers from asthma, which increases his risk of

becoming severely ill from COVID-19. (See PSR at ¶ 75; Ex. PP, Center for Disease Control

and Prevention, What You Can Do If You Are At Higher Risk Of Severe Illness From COVID-19,

April 3, 2020, https://www.cdc.gov/coronavirus/2019-ncov/downloads/COVID19-What-You-




                                                74
        Case 1:18-cr-00333-JGK Document 220 Filed 04/06/20 Page 82 of 82




Can-Do-High-Risk.pdf (“[T]hose at high-risk for severe illness from COVID-19 … includ[e]

[p]eople with chronic lung disease or moderate to severe asthma”).)

                                         CONCLUSION

       For the foregoing reasons, Mr. Aiyer respectfully requests that the Court impose a

sentence of probation with a special condition of a period of home confinement, which is

sufficient but not greater than necessary to satisfy the objectives of sentencing.

Dated: April 6, 2020
       New York, New York


                                       By:    /s/ Martin Klotz
                                              WILLKIE FARR & GALLAGHER LLP
                                              Martin Klotz
                                              Joseph T. Baio
                                              Jocelyn M. Sher
                                              787 Seventh Avenue
                                              New York, New York 10019
                                              T: (212) 728-8000

                                              Attorneys for Defendant Akshay Aiyer




                                                 75
